Exhibit 10.1

 

BRANCH PURCHASE AGREEMENT

 

by and between

 

FIRST Federal savings bank of Elizabethtown, inc.,
a Kentucky Banking Corporation,

 

and

 

FIRST SECURITY BANK OF OWENSBORO, INC.,
a Kentucky Banking Corporation

 



 

  

Dated as of May 15, 2012

 



 



 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I CLOSING, PURCHASE AND SALE 1       1.1 Time, Place and
Manner of Closing 1 1.2 Purchase of Assets 2 1.3 Assets Not Sold 5 1.4
Assumption of Liabilities 5 1.5 Liabilities Not Assumed 6 1.6 Assumption Subject
to Certain Terms 6 1.7 Purchaser’s Actions at Closing 6 1.8 Seller’s Actions at
Closing 7 1.9 Net Payment 8 1.10 Estimated Net Payment 9 1.11 Final Net Payment
9 1.12 Pro-Rata Adjustment of Income and Expenses 10 1.13 Allocation of Purchase
Price 10       ARTICLE II ADDITIONAL OBLIGATIONS OF PURCHASER AND SELLER 11    
  2.1 Regulatory Approvals 11 2.2 Full Access 11 2.3 Confidentiality 11 2.4
Taxes 11 2.5 Conversion of Accounts; Transfer and Delivery of Assets and
Liabilities 11 2.6 Post-Closing Delivery of Loan Files and Recording and
Assignment Matters; Retention of and Access to Files Following the Closing Date
13 2.7 Safe Deposit Business 14 2.8 Safekeeping 14 2.9 Employees 15 2.10
Notification to Branch Customers 16 2.11 Payment of Items After the Closing Date
17 2.12 ACH 17 2.13 Loan Payments and Information Received After the Closing
Date 18 2.14 Seller Identification 18 2.15 Assumption of Risks 18 2.16
Information Reporting 19 2.17 Backup Withholding 19 2.18 Electronic Installation
20 2.19 Restrictive Covenants 20 2.20 IRA Deposits 21 2.21 Seller Settlement
Account 21 2.22 Further Assurances 21       ARTICLE III REPRESENTATIONS AND
WARRANTIES OF SELLER 22       3.1 Corporate Organization 22 3.2 Corporate
Authority 22 3.3 No Violation 22 3.4 Assets 22 3.5 Real and Personal Property;
Title 23 3.6 Loans 24 3.7 Deposits 24 3.8 Compliance with Laws 25 3.9
Environmental Matters 25 3.10 Taxes 25 3.11 Governmental Proceedings 25 3.12
Community Reinvestment Act 25 3.13 No Broker 26

 

-i-

 

 

TABLE OF CONTENTS

 

    Page       3.14 Employee Matters 26 3.15 Litigation 26       ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 26       4.1 Corporate
Organization 26 4.2 Corporate Authority 26 4.3 No Violation 27 4.4 No Broker 27
4.5 Litigation 27 4.6 Community Reinvestment Act 27 4.7 Regulatory Capital 27
4.8 Government Proceedings 27 4.9 Governmental Notices 27       ARTICLE V
CONDUCT OF BUSINESS PENDING THE CLOSING DATE 28       5.1 Conduct of Business 28
5.2 Exclusivity 29       ARTICLE VI CONDITIONS TO PURCHASER’S OBLIGATIONS 29    
  6.1 Representations and Warranties True 29 6.2 Obligations Performed 30 6.3
Certificate of Compliance 30 6.4 No Adverse Litigation 30 6.5 Regulatory
Approvals 30 6.6 Release of  Liens 30 6.7 No Material Damage 30 6.8 No Material
Adverse Change 30 6.9 Receipt of Closing Deliverables 30 6.10 Real Property
Contingencies 30 6.11 Capital Contingency 30       ARTICLE VII CONDITIONS TO THE
SELLER’S OBLIGATIONS 30       7.1 Representations and Warranties True 30 7.2
Obligations Performed 31 7.3 Certificate of Compliance 31 7.4 No Adverse
Litigation 31 7.5 Regulatory Approvals 31 7.6 Receipt of Closing Deliverables 31
      ARTICLE VIII TERMINATION 31       8.1 Methods of Termination 31 8.2
Procedure Upon Termination 31 8.3 Effect of Termination 32       ARTICLE IX
INDEMNIFICATION 32       9.1 Survival of Representations and Warranties and
Agreements 32 9.2 Indemnification by Seller 32 9.3 Indemnification by Purchaser
33 9.4 Indemnification Procedures 33 9.5 Payment of Fees and Expenses 34      
ARTICLE X REAL PROPERTY MATTERS 35       10.1 Deliveries 35 10.2 Real Property
Contingencies 35

 

-ii-

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE XI MISCELLANEOUS PROVISIONS 36       11.1 Amendment and
Modification 36 11.2 Waiver or Extension 36 11.3 Assignment 36 11.4 Payment of
Expenses 36 11.5 Breaches of Agreements with Third Parties 36 11.6 Addresses for
Notices, Etc 36 11.7 Counterparts; Signatures 37 11.8 Headings 37 11.9 Governing
Law 37 11.10 Waiver of Jury Trial 37 11.11 Severability 37 11.12 No Third-Party
Rights 38 11.13 Entire Agreement 38 11.14 Specific Performance 38 11.15 Public
Disclosures 38

 

-iii-

 

 

TABLE OF EXHIBITS

 

Exhibit A – Branches

 

Exhibit B – Form of Assumption Agreement

 

Exhibit C – Form of Consent to Assignment and Estoppel Certificate

 

Exhibit D – Form of Bill of Sale

 

-iv-

 

 

INDEX OF DEFINED TERMS

 

  Section     ACH 2.12 Acquisition Proposal 5.2 Agreement Preamble Assets 1.2
Assumed Liabilities 1.4 Branch Recitals Branch Leases 1.2(c) Branches Recitals
Brokered Deposits 1.4(a) Cash on Hand 1.2(f) Closing 1.1(a) Closing Date 1.1(a)
COBRA 2.9(f) Code 1.13 Compatible Data File 2.5(a)(i) Cure Period 10.2(a)
Deposit Amount 1.9(b)(i) Deposits 1.4(a) Employees 2.9(a) Environmental Laws
3.9(a) Estimated Net Payment 1.10(a) Estimated Net Payment Statement 1.10(a)
FHLBI 1.8(g) Final Net Payment 1.11(a) Final Net Payment Date 1.11(a) Final Net
Payment Statement 1.11(a) Final Transferred Employee PTO Schedule 2.9(c) Fixed
Asset Amount 1.9(b)(v) Fixed Assets 1.2(e) FRB 1.8(h) FRB/FHLBI Pledged Loans
2.6(a) Fundamental Representations 9.1 General Deposits 1.9(b)(i)(C)
Governmental Approvals 2.1(a) Indemnified Party 9.4(a) Indemnifying Party 9.4(a)
Insolvency Laws 1.2(a)(xi) Insolvency Proceedings 1.2(a)(xi) IRAs 1.3(g) IRA
Deposits 2.20(a) IRS 2.16 Late Fees 1.2(a) Leased Real Property 1.2(b) Leases
1.2(d) Legal Proceeding 3.15 Lien 1.2(l)(i) Loan Amount 1.9(b)(ii) Loan Discount
Rate 1.9(b)(iii) Loan Documents 1.2(a) Loan Files 1.2(a) Loan Interest Amount
1.9(b)(iv) Loans 1.2(a) Losses 9.2

 

-v-

 

 

Mid-Size CDs 1.9(b)(i)(B) Net Payment 1.9(a) Net Payment Formula 1.9(a) Non-IRA
Trust Accounts 1.3(g) Outside Date 8.1(b) Owned Real Property 1.2(b) Owned Real
Property Amount 1.9(b)(vi) Par Value Deposits 1.9(b)(i)(A) Parent 3.13 Permitted
Encumbrance 1.2(l)(ii) Personal Property Leases 1.2(d) Post-Signing Date Loans
1.2(a) Property 2.15(a) Purchaser Preamble Real Property 1.2(b) Real Property
Contingencies 10.2 Regulatory Authority 2.1(a) Restricted County 2.19(a)(i) Safe
Deposit Agreements 3.4(b) Safe Deposit Property 1.2(h) Safekeeping Agreements
1.2(i) Safekeeping Items 1.2(i) Safekeeping Property 1.2(i) Seller Preamble
Seller Employee PTO 2.9(b) Seller Limited Power of Attorney 2.6(g) Signing Date
Loans 1.2(a) Split Relationship Loan 3.6(b) Surveys 10.2(a) TDR 1.2(a)(ii) Third
Party Claim 9.4(a) Title Commitment 10.2(a) Title Defects 10.2(a) Title
Objection Deadline 10.2(a) Title Review Period 10.2(a) Transferred Employee PTO
2.9(c) Transferred Employee PTO Amount 2.9(c) Transferred Employee PTO Schedule
2.9(c) Transferred Employees 2.9(a) Unacceptable Regulatory Condition 2.1(a)
Withholding Obligations 2.17

 

-vi-

 

 

BRANCH PURCHASE AGREEMENT

 

This BRANCH PURCHASE AGREEMENT (this “Agreement”), dated as of May 15, 2012, is
made by and between FIRST FEDERAL SAVINGS BANK OF ELIZABETHTOWN, INC., a
Kentucky banking corporation, having its principal office in Elizabethtown,
Kentucky (“Seller”), and FIRST SECURITY BANK OF OWENSBORO, INC., a Kentucky
banking corporation having its principal office in Owensboro, Kentucky
(“Purchaser”).

 

RECITALS

 

WHEREAS, Seller desires, upon the terms and conditions hereinafter set forth, to
sell and assign certain assets of Seller associated with Seller’s four branch
offices located in Jefferson County, Kentucky, the locations of which are more
particularly described on Exhibit A attached hereto (each a “Branch” and
collectively, the “Branches”) plus certain other commercial and retail loan
assets and commercial real loan assets; and

 

WHEREAS, Purchaser desires to purchase certain assets, and to assume certain
deposit and other liabilities of Seller that are associated with the Branches or
with the other assets, upon the terms and conditions hereinafter set forth.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and provisions contained herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

CLOSING, PURCHASE AND SALE

 

1.1         Time, Place and Manner of Closing.

 

(a)The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place as soon as reasonably practicable following (i) the
satisfaction, or where legally permitted, the waiver, of conditions set forth in
Article VI and Article VII of this Agreement, and (ii) the receipt by Purchaser
of all approvals of federal and state Regulatory Authorities necessary for
Purchaser to consummate such transactions (or the expiration of all applicable
waiting periods specified by the applicable Regulatory Authority); provided that
if the parties do not otherwise agree prior to such date, the Closing shall be
held on the first Friday following the date on which all such conditions have
been satisfied (or waived) and all such approvals have been received (or all
waiting periods have expired) that Purchaser’s data processing vendor is
available to undertake the computer conversion on behalf of Purchaser, or at
such other time or date as may be mutually agreed to by the parties (the
“Closing Date”); provided, further, that the parties anticipate that the Closing
Date will occur on September 7, 2012.

 

(b)The Closing shall be held remotely via the electronic exchange of documents
and signatures on the Closing Date. The parties hereto acknowledge and agree
that (i) all proceedings at the Closing shall be deemed to be taken and all
documents to be executed and delivered by all parties at the Closing shall be
deemed to have been taken and executed simultaneously, and no proceedings shall
be deemed taken nor any documents executed or delivered until all have been
taken, executed or delivered, and (ii) the Closing shall be deemed to have taken
place at the executive offices of Purchaser in Owensboro, Kentucky.

 

(c)Except as expressly otherwise provided herein, the parties agree that the
transactions contemplated hereby shall be effective as of the close of business
on the Closing Date.

 

1

 

 

1.2         Purchase of Assets. Subject to the terms and conditions of this
Agreement, at the Closing Seller agrees to transfer, convey, assign and deliver
to Purchaser, and Purchaser agrees to purchase and receive from Seller, as of
the close of business on the Closing Date, all of Seller’s rights, title and
interests in the following assets (the “Assets”), free and clear of all Liens,
other than Permitted Encumbrances on the Real Property, by documentation
reasonably satisfactory as to form and substance to Purchaser:

 

(a)The loans of Seller attributed to the Branches that are (1) identified on
Schedule 1.2(a) as of the date of this Agreement (the “Signing Date Loans”) or
(2) originated by a Branch in the ordinary course of Seller’s lending business
between the date of this Agreement and the Closing Date and that Purchaser has
had an opportunity to review and has agreed to purchase in its sole and absolute
discretion (the “Post-Signing Date Loans” and together with the Signing Date
Loans, collectively, the “Loans”), together with all security thereon, then
booked at or in respect of the Branches, together with accrued interest
receivable thereon and associated accrued late fees (“Late Fees”) and including
all loan, credit and other files for each Loan (the “Loan Files”) containing
evidence of the notes, leases and/or other evidences of any indebtedness,
including without limitation the applicable loan agreements, loan participation
agreements and certificates, control agreements, security agreements, mortgages,
guarantees, UCC financing statements and similar documents evidencing collateral
or other financial accommodations relating to the Loans (the “Loan Documents”);
provided, however, that the Loans and Late Fees shall not include the following
items:

 

(i)any Loan which (A) is on a nonaccrual basis as of the Closing Date (which
shall include loans with respect to which the collateral securing same has been
repossessed or in which collection efforts have been instituted or any Loan upon
which insurance has been force-placed) or (B) has been rewritten prior to the
Closing Date following any delinquency event;

 

(ii)any modified or restructured Loan classified as a troubled debt
restructuring according to GAAP (“TDR”);

 

(iii)any Loan which, prior to Closing, is classified by Seller as (A) watch,
unless Purchaser has had an opportunity to review and has agreed to purchase any
such Loan prior to Closing, which shall be indicated on Schedule 1.2(a), or (B)
substandard, doubtful or loss (or that is otherwise classified as
“non-performing” by any applicable regulatory definition or in any other manner
that would indicate that a potential weakness exists);

 

(iv)any Loan that has a maturity date that is less than ninety (90) days from
the Closing Date that Seller has not contractually extended prior to the Closing
Date for a period of at least six (6) months beyond the Closing Date;

 

(v)accrued Late Fees that are not collected by Purchaser (or Seller and
subsequently remitted to Purchaser) within fifteen (15) days after the Closing
Date;

 

(vi)any loans, whether or not funded, that are (A) not included on Schedule
1.2(a), or (B) made after the date of this Agreement and that Purchaser does not
agree to purchase pursuant to Section 1.2(a)(2) above;

 

(vii)any loans failing to comply in any respect that would be material to
Purchaser with the requirements of the National Flood Disaster Protection Act or
the National Flood Insurance Act;

 

(viii)any Loan or associated Late Fees that are thirty-one days or more past due
as of the Closing Date;

 

2

 

 

(ix)any Loan that has been past due sixty (60) days or more during the
twenty-four (24) month period immediately preceding the close of business on the
Closing Date;

 

(x)any retail Loan with respect to which (i) Seller has failed to properly
perfect its interest in the collateral or (ii) the borrower had a credit score
lower than 670 at either (A) the inception of such retail Loan or (B) any time
between the date of this Agreement and the Closing Date, as indicated by a
credit check performed at the sole option and expense of Purchaser; provided,
for the avoidance of doubt, that if Purchaser does not elect to perform a credit
check on the borrower under any retail Loan, then the credit score determination
shall be made as of the inception of such retail Loan;

 

(xi)any Loan with respect to which, prior to the Closing Date, (A) Seller or
Purchaser receives notice that the borrower has become insolvent, (B) the
borrower has filed a voluntary petition for relief under the United States
Bankruptcy Code or any other federal, state or other bankruptcy or insolvency
statute or law (collectively, “Insolvency Laws”), or (C) an involuntary
proceeding under an Insolvency Law has been commenced against the borrower
(actions under clause (B) and (C), collectively, “Insolvency Proceedings”);

 

(xii)any loan in an original principal amount greater than or equal to
$5,000,000 to any one person or entity, unless Purchaser otherwise agrees to
purchase any such Loan as evidenced by its inclusion on Schedule 1.2(a); and

 

(xiii)any Loan with respect to which, in the sole and reasonable discretion of
Purchaser, there has been a material adverse change between the date of this
Agreement and the close of business on the Closing Date (which determination may
be based, among other things, on the payment performance of borrower, the
financial condition of borrower, or an adverse determination of the collateral
value necessary to support such Loan).

 

Not later than the second business day prior to the Closing Date, Purchaser and
Seller shall work together to mutually update Schedule 1.2(a) to (x) add any
Post-Signing Date Loans and (y) remove any Signing Date Loans or Late Fees that
violate any of paragraphs (i) – (xii) of this Section 1.2(a). For a period of
seventy-five (75) calendar days following the Closing Date, Purchaser shall have
the right to notify Seller in writing of any additional Loan or associated Late
Fees which should have been excluded pursuant to any of paragraphs (i) – (xii)
of this Section 1.2(a), but were not excluded. For a period of one hundred
eighty (180) calendar days following the Closing Date, Purchaser shall have the
right to notify Seller in writing of any Loan with respect to which (i)
Purchaser receives notice that the borrower has become insolvent or (ii) an
Insolvency Proceeding has been initiated by or commenced against the borrower.
Upon receiving written notice pursuant to either of the preceding sentences to
which Seller does not reasonably object, Seller agrees to promptly (and in any
event within three (3) business days) repurchase any such Loan and refund any
associated Late Fees for an amount equal to (w) the aggregate unpaid principal
balance of such Loan as of the date of repurchase, minus (x) the aggregate
unpaid principal balance of such Loan as of the date of repurchase multiplied by
the Loan Discount Rate, plus (y) any associated Late Fees included in the
calculation of the Net Payment or Final Net Payment not received by Purchaser as
of the date of repurchase, plus (z) interest receivable but unpaid on such Loan
as of the date of repurchase.

 

(b)All of the real property (i) owned by Seller on which the Branches are
located, as more particularly described on Schedule 1.2(b) (the “Owned Real
Property”) and (ii) leased to Seller pursuant to the Branch Leases (the “Leased
Real Property” and together with the Owned Real Property, collectively, the
“Real Property”).

 

3

 

 

(c)All of the leases, subleases, licenses or other contracts pursuant to which
Seller leases land, buildings and other improvements used as the Branches,
together with the real property rights (including security deposits), benefits
and appurtenances pertaining thereto and rights in respect thereof, that are
listed on Schedule 1.2(c) (the “Branch Leases”).

 

(d)All other leases of equipment and other personal property pertaining to or
associated with the Branches which are assignable to Purchaser, as listed on
Schedule 1.2(d) (the “Personal Property Leases”, and together with the Branch
Leases, the “Leases”).

 

(e)All of the personal property, furniture, fixtures and equipment (together
with any manufacturers’ warranties or maintenance or service agreements thereon
which are in effect as of the Closing Date and assignable to Purchaser, and
which have been reviewed and, in its sole discretion, accepted in writing by
Purchaser) which are physically located at or used in the operation of the
Branches and are owned by the Seller, including but not limited to those assets
physically located at one of the Branches that are listed on attached Schedule
1.2(e) (all such assets, regardless of whether so listed, the “Fixed Assets”).

 

(f)All petty cash, ATM cash, off-site ATM cash and vault cash maintained at the
Branches as of the close of business on the Closing Date (“Cash on Hand”), the
exact amounts of which will be certified by Purchaser and Seller at Closing.

 

(g)Any vendor single interest insurance or other insurance on collateral
transferred to Purchaser with the Loans, to the extent assignable.

 

(h)(i) The Safe Deposit Agreements and (ii) all safe deposit stacks in the
vault, all keys and combinations thereto, all prepaid rent under the Safe
Deposit Agreements for any period following the Closing Date, and all records
related to the Safe Deposit Agreements, (the “Safe Deposit Property”).

 

(i)(i) All contracts (if any, the “Safekeeping Agreements”) pursuant to which
Seller agrees to hold in safekeeping for its customers at the Branches any
securities, papers, valuables and other items (the, “Safekeeping Items”) and
(ii) all prepaid fees under the Safekeeping Agreements for any period following
the Closing Date, and all records related to the Safekeeping Agreements, (the
“Safekeeping Property”).

 

(j)Any pre-paid expenses or other assets, if any, listed on Schedule 1.2(j)
attached hereto and made a part hereof.

 

(k)Possession (or, in the case of the Loan Files, the right to possession, with
physical possession to be obtained in accordance with Section 2.6 following the
Closing Date) of all of Seller’s records and original documents (if available)
related to the Assets and Assumed Liabilities, including but not limited to the
Deposits.

 

(l)For purposes of this Agreement:

 

(i)“Lien” shall mean any security interest, lien, claim, charge, option,
mortgage, pledge or other encumbrance or restriction of any kind.

 

(ii)“Permitted Encumbrance” shall mean (A) any imperfections of title which,
individually or collectively, do not materially and adversely affect the value
of the Assets to Purchaser or materially impair Purchaser’s use of the Assets or
business operations at the Branches; (B) liens for real property taxes not yet
due and payable; (C) statutory Liens securing payments not yet due; and (D)
easements, rights of way, and other similar encumbrances that do not materially
affect the value or use of the Branches or Assets subject thereto or affected
thereby or otherwise materially impair business operations at the Branches.

 

4

 

 

1.3         Assets Not Sold. If an asset is not described with particularity by
Section 1.2, it shall not be deemed to be an Asset that is purchased or sold
under this Agreement. Without limiting the generality of the foregoing sentence,
the following are expressly excluded from the Assets:

 

(a)All loans, including accrued interest receivables and associated accrued late
fees, arising from credit cards issued by Seller to customers of the Branches.

 

(b)All overdrafts associated with the Deposits.

 

(c)Seller’s trademarks, trade names, medallion program stamps, signs (excluding
signage structures), logos and proprietarily marked stationery, forms, labels,
shipping materials, brochures, advertising material and similar property.

 

(d)The right of Seller or its affiliates to receive income relating to annuities
or other investment or insurance products sold by Seller to customers of the
Branches.

 

(e)Any assets relating to Seller's other branch offices or operations.

 

(f)Any pre-paid expenses or other assets, if any, listed on Schedule 1.3(f)
attached hereto and made a part hereof.

 

(g)Assets relating to trust accounts (other than accounts relating to Individual
Retirement Accounts (“IRAs”)) located and administered at the Branch (the
“Non-IRA Trust Accounts”).

 

(h)Seller’s rights in and to the routing and transit number of the Branches.

 

(i)Any network routers or network switches.

 

(j)Seller’s phone system hardware and software used at the Branches (including
any service or other agreements related thereto).

 

(k)Any vacant land owned or to be developed by Seller or any land lease related
to a potential location that Seller is considering for development.

 

1.4         Assumption of Liabilities. Subject to the terms and conditions of
this Agreement, at the Closing Purchaser agrees to assume and thereafter fully
and timely perform and discharge the following duties, responsibilities,
obligations and liabilities (and none other) of Seller that are to be paid or
performed from and after the close of business on the Closing Date
(collectively, the “Assumed Liabilities”):

 

(a)The deposit accounts that are identified to the Branches as of the close of
business on the Closing Date (including deposit accounts of customers held in
IRAs that are identified to the Branch as of the close of business on the
Closing Date), including any related sweep accounts, whether represented by
collected or uncollected funds, including, without limitation, all savings, NOW
accounts, checking, money market accounts and certificate accounts together with
accrued but unpaid interest payable, attributed on the records of the Branches
(the “Deposits”); provided, however, that the Deposits shall not include any (i)
Brokered Deposits, (ii) repurchase agreements, (iii) deposits that as of the
close of business on the Closing Date should have been paid by Seller to the
unclaimed property department of any governmental entity under applicable
escheat or unclaimed property laws, (iv) accounts subject to or involved in any
form of litigation, (v) IRA Deposits where depositor refuses to designate or
appoint Purchaser as successor trustee or custodian, (vi) any deposit accounts
of customers of Seller held in Non-IRA Trust Accounts, and (vii) new deposit
accounts placed between the date of this Agreement and the close of business on
the Closing Date that have an interest rate that results in a violation of the
laws and regulations applicable to Seller as a result of Seller’s current
designation assigned by Regulatory Authorities as a result of any regulatory
enforcement action. For purposes of this Agreement, “Brokered Deposits” shall
include all (i) “brokered deposits” as that term is defined in federal banking
laws and (ii) all deposit accounts with a financial institution, credit union or
similar entity.

 

5

 

 

(b)The Loans, the servicing of the Loans, and the performance obligations of
Seller in connection with servicing the Loans that arise after the close of
business on the Closing Date, including funding commitments in the amounts
indicated on Schedule 1.2(a).

 

(c)The Owned Real Property, Leases and Leased Real Property.

 

(d)The Safe Deposit Agreements, the Safe Deposit Property, the Safekeeping
Agreements, the Safekeeping Items and the Safekeeping Property.

 

(e)All accrued liabilities, if any, listed on Schedule 1.4(e) attached hereto
and made a part hereof.

 

(f)The Transferred Employee PTO.

 

(g)Taxes for which Purchaser is responsible under this Agreement and taxes with
respect to the Assets or the Branches for any taxable period (or portion
thereof) that begins after the close of business on the Closing Date.

 

1.5         Liabilities Not Assumed. Other than those liabilities specifically
assumed in Section 1.4, Purchaser shall not assume any liability of Seller,
whether known or unknown, disclosed or undisclosed, contingent or otherwise,
which have arisen or may arise or be established in connection with the conduct
of business at the Branches prior to the close of business on the Closing Date.
Without limiting the generality of the foregoing sentence, Purchaser does not
assume the following liabilities or obligations of the Seller:

 

(a)Certificates of deposit with an original maturity date of five years or more.

 

(b)The Non-IRA Trust Accounts.

 

(c)All liabilities arising out of the employment of any employee of Seller prior
to the Closing, other than the Transferred Employee PTO.

 

(d)All liabilities associated with cashier’s checks or other official bank
checks and traveler’s checks issued by Seller before the Closing Date.

 

1.6         Assumption Subject to Certain Terms. The Assumed Liabilities shall
be assumed subject to the terms and conditions of deposit agreed to by Seller
and its customers and any other written agreements relating thereto and the
laws, rules and regulations applicable thereto.

 

1.7         Purchaser’s Actions at Closing. At the Closing, Purchaser shall:

 

(a)Execute, acknowledge, and deliver to Seller an assignment and assumption
agreement, substantially in the form attached hereto as Exhibit B, with respect
to the Assumed Liabilities.

 

(b)Receive, accept and acknowledge delivery of the Assets, and all records and
documentation relating thereto (except in the case of Loan Files for which
physical possession may be delivered post-Closing in accordance with Section 2.6
of this Agreement).

 

(c)Deliver evidence of the Governmental Approvals necessary for the consummation
of the transactions contemplated by this Agreement.

 

(d)Execute and deliver a receipt for the Safekeeping Items.

 

6

 

 

(e)Execute and deliver such other documents as the parties may determine are
reasonably necessary to consummate the transactions contemplated hereby,
including without limitation any agreements relating to Purchaser becoming the
trustee of any IRAs.

 

1.8         Seller’s Actions at Closing. At Closing, Seller shall:

 

(a)Deliver to Purchaser good, marketable, unencumbered (except for Permitted
Encumbrances), fee simple title to the Owned Real Property by way of a special
warranty deed in form and substance reasonably satisfactory to Purchaser.

 

(b)Deliver to Purchaser (i) an estoppel certificate from each landlord under a
Branch Lease and such consents of landlords to the assignment of the Branch
Leases to Purchaser as shall be required pursuant to the terms of the Branch
Leases, in substantially the form attached hereto as Exhibit C and (ii) a short
form of lease in recordable in the form executed by the applicable landlord for
the Branch Lease identified on Schedule 1.8(b).

 

(c)Assign to Purchaser all of Seller’s rights in and to the Personal Property
Leases.

 

(d)Deliver to Purchaser (i) the Assets which are capable of physical delivery,
(ii) all records and documentation relating thereto (except for Loan Files for
which physical possession may be delivered post-Closing in accordance with
Section 2.6(a) of this Agreement), (iii) a bill of sale in substantially the
form of Exhibit D hereto, (iv) other instruments of title as Purchaser may
reasonably request to vest in Purchaser good and marketable title thereto, free
and clear of all Liens, except for Permitted Encumbrances, and (v) all documents
necessary for Purchaser to perfect the Lien or security interest in the
collateral, if any, securing each Loan, which includes the documents
contemplated in Sections 2.6(b), (f) and (g) of this Agreement.

 

(e)Assign, transfer, and deliver to Purchaser the records and original documents
(if available) pertaining to the Deposits (in whatever form or medium then
maintained by Seller).

 

(f)Deliver the Cash on Hand, together with a written certification of the exact
amount of the Cash on Hand executed by both Purchaser and Seller.

 

(g)Deliver to Purchaser a letter from the Federal Home Loan Bank of Cincinnati
(the “FHLBI”) releasing any Liens that may have been created by Seller that may
exist on the Loans.

 

(h)Deliver to Purchaser a letter from the Federal Reserve Bank of St. Louis (the
“FRB”) releasing any Liens that may have been created by Seller that may exist
on the Loans.

 

(i)Execute and deliver to Purchaser an instrument which shall assign and
transfer IRAs attributable to the Branch to Purchaser in a form reasonably
satisfactory to Purchaser and which shall additionally appoint Purchaser as a
successor or trustee for such accounts.

 

(j)Deliver all other records and original documents (if available) related to
the Assets and the Assumed Liabilities.

 

(k)Make available and transfer to Purchaser all funds required to be paid by
Seller pursuant to the terms of this Agreement.

 

(l)Pay the amount owing Purchaser under Section 1.10.

 

(m)Deliver an updated list of the Safe Deposit Agreements to be transferred to
Purchaser pursuant to Section 1.2(h) of this Agreement, which includes the
information set forth on Schedule 3.4(b) for each Safe Deposit Agreement.

 

7

 

 

(n)Deliver the final inventory of the Safekeeping Items maintained by Seller
pursuant to Section 2.8.

 

(o)Execute and deliver a certificate, in form and substance reasonably
satisfactory to Purchaser, as to the non-foreign status of Seller pursuant to
Section 1.445-2(b)(2) of the United States Treasury Regulations.

 

(p)Execute and deliver such other documents as the parties may determine are
reasonably necessary to consummate the transactions contemplated hereby.

 

1.9         Net Payment.

 

(a)Subject to the terms and conditions of this Agreement and adjustment pursuant
to Section 1.12, Seller shall pay to Purchaser an amount (the “Net Payment”)
equal to (i) (A) the Deposit Amount plus (B) the Transferred Employee PTO Amount
minus (ii) the sum of the following items: (A) the Loan Amount; (B) the Loan
Interest Amount; (C) the Fixed Asset Amount; (D) the amount of the Cash on Hand;
(E) the Owned Real Property Amount; (F) the par value of the Mid-Size CDs
multiplied by one percent (1%); and (G) the par value of the General Deposits
multiplied by two percent (2%) (the foregoing formula, the “Net Payment
Formula”). The Net Payment Formula is for the sole purpose of determining the
amount of cash transferable at the Closing Date and shall not constitute an
allocation of the purchase price for the Branches to any particular asset being
transferred or liability being assumed.

 

(b)For purposes of this Agreement:

 

(i)“Deposit Amount” shall mean an amount equal to

 

(A)the par value of the following Deposits assumed by Purchaser: (I)
certificates of deposit with a value greater than or equal to Two Hundred Fifty
Thousand Dollars ($250,000.00) as of the close of business on the Closing Date,
(II) deposit accounts requiring the pledging of securities, (III) deposit
accounts relating to any Loan that is not being purchased by Purchaser, and (IV)
non-time deposit accounts that have an interest rate greater than one percent
(1%) at any time during the 90-day period immediately preceding the Closing
(collectively, the “Par Value Deposits”); plus

 

(B)the par value of certificates of deposit assumed by Purchaser with a value
between One Hundred Thousand Dollars ($100,000.00) and Two Hundred Fifty
Thousand Dollars ($250,000.00) as of the close of business on the Closing Date
(the “Mid-Size CDs”); plus

 

(C)the par value of all other Deposits assumed by Purchaser pursuant to Section
1.4(a) of this Agreement (the “General Deposits”).

 

(ii)“Loan Amount” shall mean an amount equal to (A) the aggregate unpaid
principal balances of the Loans, minus (B) the aggregate unpaid principal
balances of the Loans multiplied by the Loan Discount Rate.

 

(iii)“Loan Discount Rate” shall mean one percent (1%).

 

(iv)“Loan Interest Amount” shall mean the aggregate interest receivable but
unpaid on the Loans and other Assets transferred by Seller to Purchaser under
this Agreement plus all Late Fees associated with such Loans.

 

8

 

 

(v)“Fixed Asset Amount” shall mean the net book value of the Fixed Assets as
shown on the books and records of Seller on the last day of the month
immediately preceding the Closing Date.

 

(vi)“Owned Real Property Amount” shall mean an amount equal to the lesser of (A)
the net book value of the Owned Real Property as shown on the books and records
of Seller on the last day of the month immediately preceding the Closing Date or
(B) the appraised value of the Owned Real Property as determined by an
independent third party appraiser that is mutually acceptable to Purchaser and
Seller at least thirty (30) days prior to the Closing Date. The appraisals fees
resulting from a determination of the Owned Real Property shall be paid by
Purchaser.

 

1.10       Estimated Net Payment.

 

(a)On the business day prior to the date on which the Closing is scheduled to
occur, Seller shall deliver to Purchaser a statement (the “Estimated Net Payment
Statement”) which sets forth the estimated calculation of the Net Payment, with
each variable in the Net Payment Formula determined as of the close of business
on the second business day prior to the Closing Date (the “Estimated Net
Payment”). The Estimated Net Payment shall be mutually agreed upon by Seller and
Purchaser.

 

(b)At the Closing, Seller shall pay to Purchaser the Estimated Net Payment by
wire transfer of immediately available funds.

 

1.11       Final Net Payment.

 

(a)As soon as practicable, but not later than thirty (30) business days after
the Closing Date (the “Final Net Payment Date”), Purchaser shall prepare and
deliver to Seller a final statement (the “Final Net Payment Statement”) which
sets forth the final calculation of the Net Payment as of the close of business
on the Closing Date (the “Final Net Payment”). The Final Net Payment shall be
mutually agreed upon by Seller and Purchaser.

 

(b)If the Estimated Net Payment is less than the Final Net Payment, then on the
Final Net Payment Date (or promptly after the date on which Seller and Purchaser
mutually agree upon the Final Net Payment), Seller shall pay to Purchaser an
amount equal to such difference by wire transfer of immediately available funds.

 

(c)If the Estimated Net Payment is greater than the Final Net Payment, then on
the Final Net Payment Date (or promptly after the date on which Seller and
Purchaser mutually agree upon the Final Net Payment), Purchaser shall pay to
Seller an amount equal to such difference by wire transfer of immediately
available funds.

 

(d)If, following the delivery by Purchaser of the Final Net Payment Statement,
Purchaser and Seller disagree as to the amount of the Final Net Payment and are
unable to mutually agree upon the amount of the Final Net Payment prior to the
Final Net Payment Date, then Seller may, within thirty (30) days following
delivery of the Final Net Payment Statement, elect to initiate a review by Crowe
Horwath LLP; provided that any amount owing under Sections 1.11(b) or 1.11(c)
that are not in dispute shall be paid by wire transfer of immediately available
funds on the Final Net Payment Date. Purchaser and Seller shall provide the
independent accounting firm with access to such information as may be reasonably
requested by the independent accounting firm to make a final determination of
the amount of the Final Net Payment. Upon determination of the amount of the
Final Net Payment by such accounting firm, any additional amounts due under
Section 1.11(b) or 1.11(c), as applicable, shall be paid by the respective
party, with interest thereon at the Applicable Federal Funds Rate within two (2)
business days by wire transfer of immediately available funds. The fees and
expenses charged by the independent accounting firm shall be paid by the party
against whom the independent accounting firm finds within ten (10) business days
of such finding.

 

9

 

 

1.12       Pro-Rata Adjustment of Income and Expenses.

 

(a)The parties hereto intend that Seller shall operate the Branches and perform
the obligations of the Deposits for its own account until the Closing Date and
that Purchaser shall operate the Branches and perform the obligations under the
Deposits for its own account from and after the Closing Date. Therefore, except
as otherwise specifically provided in this Agreement, items of expense directly
attributable to the operation of the Branches (which shall not include any
general overhead expenses of Seller) shall be prorated as of the close of
business on the Closing Date, whether or not such adjustment would normally be
made as of such time, including, without limitation: (i) telephone, electric,
gas, water, and other utility services (to the extent it is not possible to
transfer such services into the name of Purchaser as of the Closing Date); (ii)
taxes and similar charges and expenses associated with the Fixed Assets; (iii)
rents, safety deposit box fees and real and personal property taxes; (iv)
unearned non-interest income associated with the Branches, except as provided in
Section 1.3(d) or otherwise specifically provided in this Agreement; and (v)
similar expenses related to the Assets transferred hereunder. To the extent that
current real property tax bills or utility bills are unavailable on the Closing
Date, such amounts shall be prorated based upon the most recent bills available
and this shall be a final settlement. To the extent any such item (i) has been
prepaid by Seller for a period extending beyond the Closing Date, there shall be
a proportionate adjustment in favor of Seller, and (ii) has not been paid by
Seller for any period prior to the Closing Date, there shall be a proportionate
adjustment in favor of Purchaser. The parties hereto acknowledge and agree that
any assessment related to deposit insurance premiums shall not be prorated
between the parties, such that Seller shall be responsible for premiums (and
entitled to any refund of the same) required on the Deposits for the period
prior to the Closing, and Purchaser shall be responsible for the premiums
required on the Deposits for the period after the Closing.

 

(b)Except as provided in Section 2.11, any expense relating to the Branches
which arises after the close of business on the Closing Date will be paid by
Purchaser; provided that Seller shall be responsible for the expenses and fees
associated with cancelling and discontinuing any utility or other service used
by Seller that Purchaser notifies Seller in writing prior to the Closing will
not be used by Purchaser following the Closing.

 

1.13       Allocation of Purchase Price. The purchase price paid and liabilities
assumed by Purchaser pursuant to this Agreement shall be allocated on an
allocation schedule to be agreed upon by Purchaser and Seller within thirty (30)
calendar days after the Closing Date. This allocation is intended to comply with
the allocation method required by Section 1060 of the Internal Revenue Code of
1986, as amended (the “Code”). Purchaser and Seller shall cooperate to comply
with all substantive and procedural requirements of Section 1060 of the Code and
any regulations thereunder, and the allocation shall be adjusted if and to the
extent necessary to comply with the requirements of Section 1060 of the Code.

 



10

 



 

ARTICLE II

ADDITIONAL OBLIGATIONS OF PURCHASER AND SELLER

 

2.1         Regulatory Approvals.

 



(a)Purchaser shall use its commercially reasonable best efforts to prepare and
file, at its expense, within thirty (30) business days following the date of
this Agreement, all applications, as required by law, with the appropriate
federal and/or state regulatory authorities (each, a “Regulatory Authority”) for
approval to purchase the Assets and assume the Assumed Liabilities, to establish
a branch at the location of each of the Branches and to effect in all other
respects the transactions contemplated hereby (the “Governmental Approvals”).
Purchaser agrees to (i) make draft copies of the applications available to
Seller and its counsel prior to filing, (ii) process the applications in a
diligent manner, (iii) request confidential treatment by the appropriate
Regulatory Authorities of any non-public information concerning Seller or the
Branches submitted in the applications and (iv) provide Seller and its counsel
promptly with a copy of the applications as filed and all notices, orders,
opinions, correspondence and other documents with respect thereto. Purchaser and
Seller agree to cooperate and each use commercially reasonable best efforts to
obtain all Governmental Approvals and consents and approvals of all third
parties and to do all things commercially reasonable to consummate the
transactions contemplated by this Agreement. Notwithstanding the foregoing,
nothing contained in this Agreement shall be deemed to require Purchaser to take
any action, commit to take any action, or agree to any condition or
restrictions, in connection with obtaining the Governmental Approvals or other
third party approvals or consents that are not satisfactory to Purchaser in its
sole and absolute discretion (an “Unacceptable Regulatory Condition”); provided,
however, that the nonstandard conditions set forth on Schedule 2.1(a) shall not
be considered an Unacceptable Regulatory Condition for purposes of this
Agreement.



 



(b)Seller shall, as soon as is practicable, notify the proper Regulatory
Authorities of its intent to terminate operation of the Branches and to
consummate the transactions contemplated hereby and thereafter shall (i) comply
with the normal and usual requirements imposed by such Regulatory Authorities to
effectuate such transactions and (ii) use its good faith efforts to obtain any
required permission of such Regulatory Authorities to cease operating the
Branches.

 

2.2         Full Access. Seller shall (a) afford to the officers and authorized
representatives of Purchaser, upon prior notice, reasonable access to the
properties, books and records directly related to the Branches in order that
Purchaser may have a full opportunity to make reasonable investigations at
reasonable times without unreasonably interfering with the Branches’ normal
business and operations or the affairs of Seller directly related to the
Branches, and (b) the officers of Seller shall promptly furnish Purchaser with
such additional financial and operating data and other information as to its
business and properties at the Branches as Purchaser may, from time to time,
reasonably request and as shall be available including, without limitation,
information required for inclusion in all governmental applications necessary to
effect the transactions contemplated hereby. Seller shall also afford to the
officers and authorized representatives of Purchaser access to the employees of
Seller in accordance with Section 2.9 hereof. Nothing in this Section 2.2 shall
be deemed to require Seller to breach any obligation of confidentiality or to
reveal any proprietary information, trade secrets or marketing or strategic
plans.

 

2.3         Confidentiality. Each of the parties will hold, and will cause its
officers, directors, employees and agents to hold, in strict confidence and not
disclose to any other person or entity without the prior written consent of the
other party (a) the terms of this Agreement and (b) all information received by
a party from or with respect to the other party in connection with this
Agreement and the transactions contemplated hereby, except such information (i)
as may otherwise be publicly available, unless such information became publicly
available through the wrongful dissemination of such information by the
disclosing party or its officers, directors, employees or agents, (ii) that,
based on the opinion of a party’s outside legal counsel, is required to be
disclosed by applicable law; provided that the party intended to disclose such
information promptly notify the other party of such request and cooperate with
the other party in seeking an appropriate protective order (unless the other
party agrees to waive the protections of this provision), or (iii) as is
required to obtain the Governmental Approvals.

 

2.4         Taxes. Purchaser shall be responsible for the payment of all taxes
arising as a result of the purchase of the Assets; except that Purchaser shall
not be responsible for, or have any liability with respect to, taxes on any
income to Seller arising out of this transaction. Seller shall reasonably
cooperate with Purchaser in Purchaser’s efforts to minimize all taxes payable by
Purchaser, if any, as a result of the transactions contemplated by this
Agreement.

 

2.5         Conversion of Accounts; Transfer and Delivery of Assets and
Liabilities.

 

(a)Prior to the Closing Date, Seller shall assist Purchaser, in ways to be
mutually agreed upon by Seller and Purchaser, in preparing Purchaser’s data
processing system to receive the transferred accounts. Such assistance shall
include delivery of the following data files at Seller’s expense:

 

11

 

 

(i)As soon as practicable (and in any event not later than fourteen (14) days
following the request from Purchaser’s core data processor) following the date
of this Agreement Seller shall deliver to Purchaser from Seller’s core data
processor all pertinent data and descriptive information relating to the
Deposits and the Loans via either a usable (I) FTP data file using either an
ASCII or EBCDIC format or (II) such other format as may be requested by
Purchaser that Seller is able to deliver without unreasonable effort or expense
(the “Compatible Data File”);

 

(ii)An updated Compatible Data File from Seller’s core data processor will be
delivered to Purchaser by Seller as soon as practicable and in any event no
later than fifteen (15) days prior to the Closing Date;

 

(iii)On the Closing Date, Seller shall deliver to Purchaser a final Compatible
Data File from Seller’s core data processor, which Compatible Data File shall
constitute Seller’s records maintained as of and current through the close of
business on the Closing Date with respect to the Deposits and the Loans;

 

(iv)Seller shall deliver to Purchaser trial balance reports with each Compatible
Data File delivered pursuant to this Section 2.5(a); and

 

(v)Any other information required by Purchaser’s data processing vendor to
effect the transfer of Seller’s electronic data files with respect to the
Deposits and Loans.

 

(b)In addition to the three (3) versions of the Compatible Data File to be
delivered by Seller, at Seller’s expense, pursuant to Section 2.5(a), upon
request from Purchaser Seller shall deliver additional updates to the Compatible
Data File to Purchaser for a fee of (i) $7,000 plus (ii) the amount of any fees
charged by Seller’s core data processor solely due to a written request by
Purchaser that the update to the Compatible Data File be delivered on a rush or
expedited basis;

 

(c)In connection with the Closing, Seller will deactivate all ATM machines
maintained by the Branches in order to facilitate the conversion process in
accordance with a timeline to be mutually agreed upon between Purchaser and
Seller. All existing ATM and Debit Cards will be deactivated and must be
reissued by Purchaser immediately prior to the computer conversion. During the
thirty (30) days prior to the Closing Date, Purchaser shall have the right to
review the signage and screen language on all ATM machines maintained by the
Branches and shall, at Purchaser’s expense, be permitted to take all actions and
do all things necessary to prepare the ATM signage and screen language for
operation by Purchaser following the Closing Date.

 

(d)In connection with the Closing, Seller shall, as soon as reasonably
practicable, remove all of its proprietary forms and proprietary software from
any personal computers at the Branch included in the Fixed Assets.

 

(e)In order to facilitate the transition of the Branches to Purchaser, for a
period of thirty (30) days following the Closing Date, Seller shall permit
Purchaser to use the phone system used by Seller at the Branches. Following the
expiration of such 30-day period, Purchaser shall promptly return the hardware
and other components of the phone system to Seller at a single location to be
identified by Seller.





 

12

 

 

2.6         Post-Closing Delivery of Loan Files and Recording and Assignment
Matters; Retention of and Access to Files Following the Closing Date. 

 

(a)Not later than five (5) business days following the Closing Date, Purchaser
or its designee shall pick up at a single location selected by Seller, which
location may be Seller’s principal offices in Elizabethtown, Kentucky, or any
one of the Branches, the Loan Files and the Loan Documents (reasonably organized
and cataloged), in the medium (including imaged documents) then maintained by
Seller; provided that Purchaser understands that the FRB and the FHLBI may each
take approximately 30 days to return to Seller original Loan Documents
pertaining to Loans now pledged to the FRB or the FHLBI by Seller as collateral
security for advances made to Seller by either of them (but to be released on
the Closing Date) (the “FRB/FHLBI Pledged Loans”); provided, further, that if
the original Loan Documents for a FRB/FHBLI Pledged Loan are unavailable at the
time Purchaser picks up the Loan Files and Loan Documents pursuant to this
Section 2.6(a), (i) Seller shall provide Purchaser with a complete copy of the
Loan Files and Loan Documents pertaining to each FRB/FHBLI Pledged Loan for
which the originals are unavailable, and (ii) Seller shall arrange for physical
delivery to Purchaser of the original Loan Documents for such FRB/FHBLI Pledged
Loan when and as received by Seller from the FRB and the FHLBI;

 

(b)At least 15 calendar days prior to the Closing Date, Purchaser shall provide
Seller with collateral assignment forms reasonably satisfactory to Purchaser and
Seller. Not later than five (5) business days following the Closing Date, Seller
shall complete such endorsements in the name of First Security Bank of
Owensboro, Inc. and deliver the Loan Documents, the applicable endorsements, and
all documents necessary for the assignment of collateral associated with each
Loan, which delivery shall include, but not be limited to the following:

 

(i)For each Loan, provide to the respective borrower a notice of transfer of
Loan prepared by Seller in form reasonably satisfactory to Purchaser’s counsel
and as otherwise required by any legal requirement, informing each borrower
under each of the Loans of the transfer of the Loans and related servicing to
Purchaser.

 

(ii)For each original note, an endorsement (made pursuant to a label adhered to
the note or pursuant to a separate allonge), in form reasonably satisfactory to
Purchaser’s and Seller’s counsel and as otherwise required by any legal
requirement, which states “Pay to the order of First Security Bank of Owensboro,
Inc., without recourse”;

 

(iii)For each Loan, an assignment for the Loan Documents and related rights and
Liens, in form reasonably satisfactory to Purchaser’s and Seller's counsel and
as otherwise required by any legal requirements with all blanks appropriately
completed;

 

(iv)For each Loan, as applicable, one or more UCC-3 Assignments of Financing
Statements to be filed with the Secretary of State where each borrower is formed
not later than the close of business on the first business day following the
Closing, with acknowledgements of such filing to be provided to Purchaser
promptly (and in any event within two (2) business days) thereafter, evidencing
the assignment to Purchaser of all of Seller’s right, title and interest in and
to any security interests in personal property created by the Loan Documents and
held by Seller (or any affiliate thereof) as of the close of business on the
Closing Date;

 

(v)For each Loan, as applicable, one or more assignments of mortgage in
recordable form to be filed in the county where each parcel of mortgaged real
property is located, in each case evidencing the assignment to Purchaser of all
of Seller’s right, title and interest in and to Seller’s security interests in
such real property created by the Loan Documents and held by Seller (or any
affiliate thereof) as of the close of business on the Closing Date; and

 

(vi)For each Loan, as applicable, one or more UCC-4 Assignments of Fixture
Financing Statement and one or more UCC-3 Assignments of Title Lien Statement in
recordable form to be recorded in the county where the fixtures are located or
vehicle registered, in each case evidencing the assignment to Purchaser of all
of Seller’s right, title and interest in and to Seller’s security interests in
such property created by the Loan Documents and held by Seller (or any affiliate
thereof) as of the close of business on the Closing Date.

 

13

 

 

(c)The costs and expenses for filing and recording the collateral assignment
documents for each Loan provided to Purchaser by Seller pursuant to this Section
2.6 shall be borne by Purchaser.

 

(d)At Closing, Seller shall provide Purchaser with a Notice of Transfer of
Servicing, acceptable to Purchaser and Seller, for hazard insurance and flood
determinations, to be mailed to the respective providers transferring servicing
to First Security Bank of Owensboro, Inc.

 

(e)No later than fifteen (15) days prior to the Closing Date, Seller shall
deliver to Purchaser an electronic file containing all UCC financing statement
and hazard and flood insurance information for the Loans that Seller is tracking
for expiration date.

 

(f)At Closing, Seller shall enter into an agreement (effective as of the Closing
Date), and take all other actions reasonably requested by Purchaser, equitably
allocating between Seller and Purchaser Seller’s interest in any collateral with
respect to which, following the closing, Purchaser and Seller shall each hold a
security interest as a result of such collateral securing both (i) a Split
Relationship Loan and (ii) a continuing loan or other credit relationship
between Seller and the borrower (or any affiliate thereof) under the Split
Relationship Loan.

 

(g)Seller shall (i) at the Closing, deliver to Purchaser a limited power of
attorney in a form reasonably acceptable to Purchaser appointing the officers of
Purchaser as Seller’s attorney-in-fact for the purpose of endorsing, without
recourse, any and all documents, endorsements, assignments and other papers
relating to the transfer of the each Loan and the valid perfection of a Lien or
security interest in the collateral, if any, securing each Loan for a period of
ninety (90) days (the “Seller Limited Power of Attorney”) and (ii) take all such
actions reasonably requested by Purchaser to assist Purchaser in (A) obtaining
the valid perfection of a Lien or security interest in the collateral, if any,
securing each Loan sold on the Closing Date in favor of Purchaser or its
designated assignee as secured party (including, but not limited to, filing the
UCC-3 Assignments of Financing Statements referred to in Section 2.6(b)(iv), or
(B) otherwise transferring of record or beneficially the interests of Seller in
the Loans or the collateral therefore.

 

(h)Purchaser agrees that it will preserve and safely keep, for as long as may be
required by applicable law, all of the files, books of account and records of
the Branches referred to in this Agreement for the joint benefit of itself and
Seller, and that it will permit Seller or its representatives, at any reasonable
time and at Seller’s expense, to inspect, make extracts from or copies of, any
such files, books of account or records as Seller shall deem necessary after the
Closing Date.

 

(i)In the event that some of Seller’s records concerning the Deposits cannot
reasonably be segregated from Seller’s records regarding accounts not
transferred pursuant to this Agreement, Seller will not deliver such records to
Purchaser but will preserve and safely keep such records for as long as may be
required by applicable law. Seller shall provide research and account history
services related to any such records to Purchaser at Purchaser’s request. Such
services shall be provided on the same service schedule as services then
provided by Seller to its existing customers, and shall be provided to Purchaser
for no charge. Such services do not include information required to be provided
by Seller under Section 2.5. Seller shall permit Purchaser or Purchaser’s
representatives, at reasonable times and at Purchaser’s expense, to inspect,
make extracts from or copies of such records which relate to the Deposits.

 

2.7         Safe Deposit Business. In connection with the transfer of the Safe
Deposit Agreements and Safe Deposit Property to Purchaser, from and after the
close of business on the Closing Date, Purchaser agrees to maintain all
facilities necessary for the use of the safe deposit boxes by persons entitled
to use them in accordance with the terms of the Safe Deposit Agreements.

 

2.8         Safekeeping. Within thirty (30) days of the date of this Agreement,
Seller shall audit all Safekeeping Items currently held at the Branches and
provide Purchaser with an inventory thereof, and from and after the date of such
inventory until the close of business on the Closing Date, Seller shall maintain
a list of any items added to or removed from safekeeping at the Branches.

 

14

 

 

2.9         Employees.

 

(a)The employees of Seller who are assigned to the Branches, including regular
part-time employees and employees then on vacation, sick leave, temporary leave
of absence for medical purposes or on short-term disability (the “Employees”) as
of the date of this Agreement, are listed on the attached Schedule 2.9(a).
Seller shall introduce Purchaser to the Employees as soon as practicable after
the execution of this Agreement. Prior to the Closing Date, Seller will provide
Purchaser with access to its personnel files for the Employees. Subject to
review of such information as Purchaser may request of the Employees and
interviews with the Employees, Purchaser shall determine the Employees to whom
it shall make an offer of employment and Seller shall use its commercially
reasonable efforts to assist Purchaser in employing the Employees. Any Employees
who receive such an offer and accept it are referred to as “Transferred
Employees.” All other Employees shall not become “Transferred Employees” and
Seller shall remain solely responsible for the employment relationships of such
Employees.

 

(b)Seller shall be responsible for, and shall pay as of the time of Closing, (i)
all obligations of Seller to the Employees for accrued payroll and other
compensation for work up to the close of business on the Closing Date, (ii) any
and all retirement, pension, and profit sharing benefits, and (iii) except for
the Transferred Employee PTO, all paid time off, vacation or sick leave owed to
current or former employees of the Branch accrued and unpaid as of the close of
business on the Closing Date (the “Seller Employee PTO”). Seller shall be
responsible for all federal, state and local tax reporting duties and
obligations relating to the wages, benefits and other compensation paid to each
Employee for periods ending on or prior to the close of business on the Closing
Date, including, but not limited to, the filing of quarterly IRS Form 941 and
the furnishing and filing of IRS Form W-2.

 

(c)On the business day prior to the date on which the Closing is scheduled to
occur, Seller shall deliver to Purchaser a schedule (the “Transferred Employee
PTO Schedule”) setting forth (i) the name of each Transferred Employee, (ii) the
number of hours or days of Seller Employee PTO (separate by type) accrued by
such Transferred Employee as of the close of business on the second business day
prior to the Closing Date (the “Transferred Employee PTO”) and (iii) the dollar
amount that each Transferred Employee would be owed through the close of
business on the Closing Date for each type of Seller Employee PTO if such
amounts were paid in a lump sum (the “Transferred Employee PTO Amount”). As soon
as practicable (but in any event no later than five (5) business days) following
the Closing Date, Seller shall provide to Purchaser an updated Transferred
Employee PTO Schedule (the “Final Transferred Employee PTO Schedule”),
reflecting the final Transferred Employee PTO and Transferred Employee PTO
Amount as of the close of business on the Closing Date. In determining the
length of a Transferred Employee’s vacation benefits for the purpose of this
Section 2.9(c), Purchaser shall treat the Transferred Employee’s service with
Seller as if it were service with Purchaser. For the avoidance of doubt, the
Transferred Employee PTO assumed by Purchaser pursuant to this Agreement shall
only include the Transferred Employee PTO included on the Final Transferred
Employee PTO Schedule, and shall not include any other Seller Employee PTO,
including but not limited to any Seller Employee PTO that is claimed by a
Transferred Employee that is not reflected on the Final Transferred Employee PTO
Schedule.

 

(d)Except as otherwise provided herein, Purchaser shall grant to the Transferred
Employees credit for their respective service with Seller for purposes of
determining their participation, eligibility and vesting rights, but not for
purposes of benefit accrual, in any pension, thrift, profit-sharing, life
insurance, disability and other employee benefit plans or programs now or
hereafter maintained by or on behalf of Purchaser, and with regard to any
medical insurance plan covering Purchaser’s employees, there shall be an open
enrollment period for the Transferred Employees who have been employed by Seller
for a period of more than ninety (90) days without regard to any preexisting
conditions of such Transferred Employees or their dependents consistent with the
requirements of the Health Insurance Portability and Accountability Act of 1996.

 

15

 

 

(e)Prior to the Closing Date, Seller shall afford the officers and authorized
representatives of Purchaser access to the Employees for interviews and training
purposes, at no cost to Purchaser, at reasonable times during both regular
business hours and after-hours. In the event that overtime wages become due to
the Employees as a result of the interviews and training conducted by Purchaser
contemplated by this Section 2.9(e), such wages shall be paid to the Employees
by Seller and Purchaser shall promptly (after paid by Seller to such Employees)
reimburse Seller for the cost of such overtime.

 

(f)Seller shall comply with the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), for all of Seller’s former employees and other qualifying
beneficiaries for whom COBRA qualifying events occurred before or coincident
with the Closing Date, and Purchaser shall have no responsibility for any such
coverage. Seller shall indemnify and hold Purchaser harmless from all loss,
cost, damage or expense arising as a result of any alleged violation of the
Workers Adjustment and Retraining Notification Act to which Seller is subject or
is alleged to be subject.

 

2.10       Notification to Branch Customers.

 

(a)Seller and Purchaser shall jointly notify customers of the Branches in
writing at such time as shall be mutually agreeable to Purchaser and Seller, but
in any event within the time period prescribed by applicable law, through the
preparation and mailing of a letter to each borrower having a Loan or depositor
whose Deposits are expected to be assumed by Purchaser informing such customer
of the nature of the transactions contemplated by this Agreement and the
continuing availability of services to be provided by Purchaser in the Branches
after the Closing Date. Seller shall include in this letter notice that as of
the close of business on the Closing Date, (i) all customers of the Branches
with ATM access cards issued by Seller will not have ATM-accessible accounts
with Seller after the Closing, and (ii) all customers of the Branches with debit
cards issued by Seller will not have demand accounts with Seller after the
Closing, or will be void or terminated, as the case may be. Purchaser may
include in this notice a communication advising customers of the Branches that
replacement ATM access cards and debit cards will be reissued by Purchaser and
forwarded to customers prior to the Closing Date with instructions for
activation after the Closing Date. Purchaser shall make available the form of
any proposed letter to customers of the Branches to Seller for its comment a
reasonable time in advance of printing and mailing the letter. Purchaser and
Seller shall each be responsible for one-half of the out-of-pocket cost incurred
with respect to the notice.

 

(b)Purchaser shall, at its own cost and expense, cause to be printed deposit
tickets, checks, withdrawal orders and all other requisite banking transactional
forms for all accounts which constitute Deposits and mail or make available
within five (5) calendar days after the Closing Date such deposit tickets,
checks, withdrawal orders and other forms to each customer having such an
account, each such document to be encoded with Purchaser’s identification
numbers and to be accompanied by Purchaser’s letter, in form and substance
satisfactory to Seller, advising that, from and after the Closing Date, such
newly issued deposit tickets, checks, withdrawal orders and other forms are to
be used instead of the corresponding existing documents of Seller with respect
to the customer’s deposit account maintained at the Branches, and that any such
existing documents of Seller are to be destroyed.

 

(c)Purchaser shall take any other actions required by law or regulation or by
any court or Regulatory Authority to notify customers or depositors of the
Branches or residents of the communities in which the Branches are located of
the transfers and assumptions occurring pursuant to this Agreement.

  

16

 



 

2.11       Payment of Items After the Closing Date. After the close of business
on the Closing Date:

 

(a)Purchaser agrees to pay in accordance with law and customary banking
practices all properly drawn and presented checks, drafts and withdrawal orders
presented to Purchaser by mail, over the counter or through the check clearing
system of the banking industry, by depositors related to the Deposits, whether
drawn on the checks, withdrawal or draft forms provided by Seller or by
Purchaser, and in all other respects to discharge, in the usual course of the
banking business, the duties and obligations of Seller with respect to the
balances due and owing to the depositors with respect to whom Purchaser has
assumed the Deposits. Purchaser’s obligations hereunder to honor checks, drafts
and withdrawal orders on forms provided by Seller and carrying its imprint
(including name and transit routing number) shall not apply to any such check,
draft or withdrawal order presented to Purchaser more than sixty (60) days
following the Closing Date.

 

(b)If any of such depositors, instead of accepting the obligation of Purchaser
to pay the Deposits, shall demand payment from Seller for all or any part of any
such Deposits, Seller shall not be liable or responsible for making such
payment.

 

(c)After the Closing, Seller shall be and have the rights and obligations of a
“Collecting Bank” or “Intermediary Bank” under Article 4 of the Uniform
Commercial Code (including the right to chargeback dishonored items) as then in
effect in Kentucky with respect to items drawn on the accounts transferred which
are received by Seller for processing. Items received for processing against the
Deposits shall be grouped and delivered to Purchaser within the time limits
provided by the Uniform Commercial Code in a special cash letter separately
identified as “Transferred Accounts Cash Letter.” For purposes of paying
Purchaser’s obligations to Seller under this Section 2.11, Purchaser will
establish a settlement account with Seller at the Closing Date in a collected
amount equal to $100,000, which amount will be maintained by Purchaser for a
period of sixty (60) days following the Closing Date, against which will be
(i) debited the checks, returns and items hereafter referred to in this sentence
and (ii) charged amounts in accordance with this Section 2.11(c) hereof to
provide, among other things, for the settlement by Purchaser of checks, returns
and items which are presented to Seller within sixty (60) days after the Closing
Date and which are drawn on or chargeable to accounts transferred to Purchaser
and to which Purchaser does not reasonably object. After the expiration of the
60-day period following the Closing Date, Seller will dishonor checks, drafts or
withdrawal orders drawn on the Deposits unless Seller and Purchaser agree to
extend the 60-day period and extend the provision for a settlement account as
necessary. Seller shall transport from Seller to Purchaser all checks, drafts,
orders of withdrawal, cash letters, magnetic tapes and other items related to
Seller’s receipt of items relating to the Deposits after the Closing Date;
provided, however, that Seller shall not be required to transport the foregoing
items to the extent that such items are sent to Purchaser electronically.

 

(d)Purchaser agrees to pay promptly to Seller (i) an amount equivalent to the
amount of any checks, drafts or withdrawal orders credited by Seller before the
Closing Date to such transferred account that are returned to Seller unpaid
after the Closing Date, and (ii) for a period not to exceed thirty (30) days
from the Closing Date, an amount equivalent to the amount of any checks, drafts
or withdrawal orders credited by Seller after the Closing Date to such
transferred account that are returned to Seller unpaid after the Closing Date.
Upon receipt thereof, Seller shall immediately forward any such check, draft or
other item to Purchaser, and subject to the time limitations referenced herein,
Purchaser shall remit to Seller the amount of any such item(s).

 

2.12       ACH. As soon as practicable following the Closing Date, Purchaser
will notify all Automated Clearing House (“ACH”) originators effecting debits or
credits to the accounts of the Deposits of the transactions contemplated by this
Agreement. For a period of ninety (90) days beginning on the Closing Date,
Seller will honor all ACH items related to accounts of Deposits which are
mistakenly routed or presented to Seller. Seller will make no charge to
Purchaser for honoring such items, and will use its best efforts to transmit to
Purchaser via NACHA formatted file upon Seller’s receipt of ACH Files. Items
mistakenly routed or presented after the 90-day period may be returned to the
presenting party. Seller and Purchaser shall make arrangements to provide for
the daily settlement with immediately available funds by Purchaser of any ACH
items honored by Seller.

  

17

 



 

2.13       Loan Payments and Information Received After the Closing Date.

 

(a)In order to enhance the transition of the Loan payment collection process
after Closing, Purchaser agrees to notify each Loan debtor in writing, within
twenty (20) calendar days after the Loan Files are delivered to Purchaser, of
Purchaser’s assumption of the Loan and that the debtor should make payments on
the Loan directly to Purchaser rather than making payment to Seller. Seller
agrees to cooperate with and assist Purchaser in providing such notice by, among
other things, providing to Purchaser a copy of all mail files used by Seller in
providing the notice required by Section 2.10 not later than the close of
business on the Closing Date.

 

(b)Seller agrees that for the first one-hundred twenty (120) calendar days, plus
an additional thirty (30) calendar days if requested by Purchaser, following the
Closing Date and within three (3) business days after receipt by Seller, it
shall forward (by electronic delivery and/or by an overnight courier service) to
Purchaser:

 

(i)any payments which are received by Seller on or after the Closing Date that
relate to the Loans and to provide sufficient information so that any such
payments may be properly applied to the extent such information is available to
Seller; and

 

(ii)any notices or other correspondence received on or after the Closing Date
that relate to the Loans or other Assets.

 

(c)For a period of sixty (60) calendar days following the Closing Date, Seller
shall have the right to chargeback any dishonored Loan payment to the extent
that it has collected and credited such Loan payment for payment on the Loan
account.

 

2.14       Seller Identification. On the Closing Date, Purchaser shall
substitute its name and logo for the name and logo of Seller on all signs and
ATM machines at the Branches and shall be entitled to remove all evidence of
Seller’s name and logo on signs and ATM machines that carry the name and logo of
Seller, at Seller’s expense (provided that Purchaser shall notify Seller of the
cost of such removal at least ten calendar days prior to such removal). Seller
agrees, at its own expense, to remove from the premises as promptly as
practicable after the Closing Date any such evidence of Seller’s name and logo
so removed from signs by Purchaser. Purchaser agrees to replace promptly all
written or electronic materials bearing Seller’s name and/or logo used in the
ordinary course of business, including stationery and forms, with written or
electronic materials bearing Purchaser’s name and/or logo.

 

2.15       Assumption of Risks.

 

(a)If any of the Real Property, personal property associated with the Real
Property (collectively, the “Property”) or other improvements of the Branches
are destroyed or materially damaged by fire or other casualty prior to the
Closing Date and shall not be substantially repaired or replaced or shall not
have insurance coverage which in the reasonable determination of Purchaser is
sufficient to repair or replace such Property or other improvements, Purchaser
shall have the right to (i) terminate this Agreement with respect to any such
affected Branch by giving Seller written notice of its intention to terminate
this Agreement, in which case this Agreement shall be modified to exclude the
Assets and Assumed Liabilities attributable to such Branch or (ii) accept the
applicable Property as damaged together with any rights of Seller to receive
insurance proceeds or to exercise any other rights of Seller following their
assignment to Purchaser on the Closing Date. The risk of loss for the Property
is to remain with Seller until the passing of the deed or other assignments or
instruments of transfer at the Closing.

 

(b)Effective as of the close of business on the Closing Date, Seller will
discontinue any casualty and liability insurance coverage maintained with
respect to the premises of the Branches and all Assets. Purchaser shall be
solely responsible for all casualty losses and liability claims arising after
the close of business on the Closing Date.

 

18

 

 

(c)Effective as of the close of business on the Closing Date, Seller will
discontinue providing any security for persons and property at the Branches and
Purchaser assumes all liabilities arising out of injury or damage to persons and
property on and after the close of business on Closing Date.

 

(d)After the close of business on the Closing Date, Purchaser shall be
responsible for maintaining adequate insurance with respect to the losses
described in paragraphs (b) and (c) above and otherwise with respect to the
operation of the Branches.

 

(e)At the Closing, Seller shall pay any transfer taxes or fees required in
connection with the transfer of each parcel of the Owned Real Property and
Purchaser shall pay the basic premium for an owner’s policy or policies of title
insurance for each parcel of Real Property in an amount equal to the portion of
the purchase price allocated to each parcel of Real Property pursuant to Section
1.13. Purchaser shall pay the costs of any endorsements or any lender’s policy
requested by Purchaser. Seller shall provide an owner’s or vendor’s affidavit to
the title company sufficient for the title company to delete the so-called
“standard” exceptions to the title policy (other than those exceptions that
would require a survey to delete).

 

2.16       Information Reporting. With respect to the Loans and Deposits
purchased and assumed by Purchaser pursuant to this Agreement, Purchaser shall
be responsible for all tax reporting obligations to the Internal Revenue Service
(“IRS”) (and any state or local taxing authority as is required), including,
without limitation, all information required in connection with the filing of
IRS Forms 1099 and 5498 for the entire year in which the Closing Date occurs.
Purchaser shall also be responsible for reporting to customers all interest paid
or earned during the entire year in which the Closing Date occurs. Purchaser
assumes responsibility for preparing and filing IRS Form 5498 for the 2012 tax
year for all IRA Deposits and Seller agrees to provide Purchaser with the
information needed to prepare such Forms. Seller agrees to provide to Purchaser
information about the Deposits and Loans up to the Closing Date which is
necessary for Purchaser to comply with the requirements of this Section 2.16,
but Seller shall have no responsibility to provide such information to the
customer or the IRS or any other person or agency. Purchaser agrees to indemnify
Seller for any penalty, interest, claim, fee (including reasonable attorney fees
and expenses) or other liability or expense which may be imposed upon or
asserted against Seller as a result of Purchaser’s failure to timely and
accurately comply with its tax reporting obligations pursuant to this Section
2.16 and as required by law, unless such failure is due to Seller’s failure to
provide in a timely manner the information relating to the Deposits and Loans up
to the Closing Date. Seller agrees to indemnify Purchaser for any penalty,
interest, claim, fee (including reasonable attorneys’ fees and expenses) or
other liability or expense which may be imposed upon Purchaser as a result of
Purchaser’s failure to timely and accurately comply with its tax reporting
obligations pursuant to this Section 2.16 if such failure is caused by Seller’s
failure to provide in a timely manner the information contemplated herein.

 

2.17       Backup Withholding. Any amounts required by any governmental agencies
to be withheld from any of the Deposits (the “Withholding Obligations”) will be
handled as follows:

 

(a)Any Withholding Obligations required to be remitted to a Regulatory Authority
on or before the close of business on the Closing Date will be withheld and
remitted by Seller before the Closing Date.

 

(b)Any Withholding Obligations with respect to interest payments posted on or
before the close of business on the Closing Date, which are not required to be
remitted to a Regulatory Authority until after the close of business on the
Closing Date, shall be remitted by Purchaser. At the Closing, Seller will remit
to Purchaser all sums withheld by Seller pursuant to Withholding Obligations
which funds are or may be required to be remitted to a Regulatory Authority on
or after the Closing.

 

(c)Any Withholding Obligations with respect to interest payments posted after
the close of business on the Closing Date will be remitted by Purchaser.

  



(d)Any penalties described on “B” notices from the IRS or any similar penalties
that relate to Deposits opened by Seller before the close of business on the
Closing Date will be paid by Seller promptly upon receipt of the notice;
provided that such penalty resulted from Seller’s acts, policies or omissions.

  

19

 

 

2.18       Electronic Installation. During the ninety (90) days prior to the
Closing Date, Purchaser shall have the right to enter the Branches for the
purpose of installing, at Purchaser's expense, necessary wiring for Purchaser’s
banking operations following the Closing, including, but not limited to, wiring
for teller terminals, ATMs and data processing equipment, subject to
satisfaction by Purchaser of the following conditions:

 

(a)reasonable advance notice of such entry shall be given to Seller, such entry
shall comply with Seller’s security procedures and Seller shall have the right
to have its employees or contractors present to inspect the work being done;

 

(b)all such work shall be done at reasonable times without unreasonably
interfering with the Branches’ normal business and operations; and

 

(c)all such work will be done in compliance with the laws and applicable
governmental regulations and Purchaser shall be responsible for the obtaining
all required governmental or administrative permits and approvals.

 

2.19       Restrictive Covenants.

 

(a)For and in consideration of the purchase by Purchaser of the Assets and the
assumption of the Assumed Liabilities and the other agreements and covenants
contained in this Agreement, from the date hereof and for a period of two (2)
years following the Closing Date, none of Seller or any of its affiliates will
(and Seller will use its commercially reasonable efforts to prevent its
directors from taking action to), directly or indirectly:

 

(i)open, establish, purchase acquire or operate (except for the operation of the
Branches prior to the Closing Date) a banking, mortgage, finance, insurance,
loan production, or other office for the purpose of offering banking, mortgage,
finance, insurance or related services to the public in Jefferson County,
Kentucky (the “Restricted County”), provided that Seller’s continued operation
of Seller’s existing loan production facility in the Restricted County shall not
be a violation of this Section 2.19(a)(i) so long as the facility is operated
only as a loan production facility;

 

(ii)(A) solicit in any manner any current customers of the Branches whose
banking business with Seller as of the date of this Agreement is completely
transferred (meaning all banking relationships of such customer with Seller are
transferred to Purchaser) to Purchaser pursuant to the terms of this Agreement
for the provision of banking services offered by or competitive with services
offered by Purchaser or (B) use the customer lists from the Branches for any
purpose;

 

(iii)extend any credit to any current customers of the Branches whose banking
business with Seller as of the date of this Agreement is completely transferred
(meaning all banking relationships of such customer with Seller are transferred
to Purchaser) to Purchaser pursuant to the terms of this Agreement; or

 

(iv)solicit for employment any Employee or encourage any Employee to leave the
employ of Purchaser, provided that media advertising not targeted at such
Employees shall not be deemed to be a solicitation of an Employee.

 

20

 

 

(b)For and in consideration of the purchase by Purchaser of the Assets and the
assumption of the Assumed Liabilities and the other agreements and covenants
contained in this Agreement, from the date hereof and for a period of two (2)
years following the Closing Date, none of Purchaser or any of its affiliates
will directly solicit for employment any current employee of Seller that does
not become an employee of Purchaser in connection with the Closing; provided
that media advertising not targeted at such Employees shall not be deemed to be
a solicitation of a current employee of Seller that does not become an employee
of Purchaser in connection with the Closing.

 

(c)If any court of competent jurisdiction should determine that any term or
terms of the foregoing covenants are too broad in terms of time, geographic
area, lines of commerce or otherwise, such court shall modify and revise any
such term or terms so that they comply with applicable law. Seller hereby
acknowledges and agrees that Purchaser will be irreparably damaged if the
provisions of this Section 2.19 are not specifically enforced. Accordingly,
Purchaser shall be entitled to an injunction restraining any violation of this
Section 2.19 by Seller (without any bond or other security being required), or
any other appropriate decree of specific performance. Such remedies shall not be
exclusive and shall be in addition to any other remedy that Purchaser may have
at law or in equity.

 

2.20       IRA Deposits.

 

(a)With respect to Deposits that are IRAs created by a trust for the exclusive
benefit of an individual or his or her beneficiaries in accordance with the
provisions of Section 408, Section 530 and Section 408A of the Code (“IRA
Deposits”), on the Closing Date, Seller will resign as the custodian and will
appoint Purchaser as successor custodian of all such IRA Deposits, including but
not limited to, sending to the depositors thereof appropriate notices, and
filing any appropriate applications with applicable Regulatory Authorities. As
of the close of business on the Closing Date, Purchaser will accept appointment
as custodian with respect to such IRA Deposits and will perform all of the
duties so transferred and comply with the terms of Seller’s agreement with the
depositor of the IRA Deposits affected thereby. If any individual depositor
holding an IRA Deposit refuses to accept the designation or appointment of
Purchaser as successor trustee or custodian, Purchaser shall promptly so inform
Seller, and none of the IRA Deposits for such depositor shall be treated as
Deposits hereunder, and shall remain the liability and obligation of Seller.

 

(b)Seller will deliver to Purchaser on the Closing Date all of the documents in
Seller’s possession governing each IRA Deposit that is included in the Deposits.
Seller will prepare and file all reports to governmental authorities required to
be filed for the period ending on the Closing Date and all prior periods.
Purchaser will be responsible for all such reporting for periods commencing on
the day after the Closing.

 

2.21       Seller Settlement Account. For purposes of paying Seller’s
obligations to Purchaser following the Closing, on the Closing Date Seller will
establish a settlement account with Purchaser in a collected amount equal to
$100,000, which amount will be maintained by Purchaser for a period of one
hundred eighty (180) days following the Closing Date, against which Purchaser
shall have the right to charge or offset any payment that becomes due to
Purchaser pursuant to the terms of this Agreement for which Seller does not
reasonably object. Upon charging or offsetting any amount from such settlement
account, Purchaser agrees to promptly notify Seller of the amount so charged or
offset and the reason for such charge, and to request that Seller replenish the
funds in the settlement account to maintain the minimum balance of $100,000.

 

2.22       Further Assurances. In case at any time after the Closing Date any
further action is reasonably necessary or desirable to carry out the purposes of
this Agreement, the parties to this Agreement shall take all such actions as may
be reasonably requested by the other party.

 

21

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser, subject to the exceptions
disclosed in writing in Seller’s disclosure schedule delivered to Purchaser as
of the date hereof, which representations and warranties shall survive the
Closing Date as provided in Section 9.1 hereof, as follows:

 

3.1         Corporate Organization. Seller is a banking corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Kentucky. Seller has the corporate power and authority to own
and operate its properties at the Branches, including without limitation, the
Assets and to carry on its business at the Branches as presently conducted, and
Seller has the corporate power and authority to execute, deliver and perform
this Agreement and to effect the transactions and all related agreements
contemplated hereby.

 

3.2         Corporate Authority. Seller has full corporate power and authority
and is duly authorized to execute this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and all related agreements by Seller, and the consummation of the transactions
contemplated hereby, have been duly authorized by all necessary corporate
actions on the part of Seller. This Agreement and all related agreements
executed and delivered by Seller pursuant hereto have been duly executed by
Seller and constitute the valid and binding obligations of Seller enforceable
against Seller in accordance with their respective terms, subject to the
provisions of federal and other applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or similar laws
relating to or affecting the enforcement of creditors’ rights generally, now or
hereafter in effect, and subject to general equity principles, which may limit
enforcement of certain remedies.

 

3.3         No Violation. Neither the execution and delivery of this Agreement
or any related agreements to which Seller is a party, the consummation of the
transactions contemplated hereby or thereby, nor the performance of this
Agreement or the other related agreements in compliance with the terms and
conditions hereof and thereof by Seller will (a) violate, conflict with or
result in any breach of the Articles of Incorporation or By-Laws of Seller, (b)
violate, conflict with or result in a breach, default or termination under any
contract or agreement to which Seller is a party or give rise to any right of
termination, cancellation or acceleration of the maturity of any payment date of
any of the indebtedness or other obligations of Seller, except for such defaults
(or rights of termination, cancellation or acceleration) as to which requisite
waivers or consents have been obtained in writing and provided to Purchaser, or
(c) except for the required approval of Regulatory Authorities, violate any
order, writ, injunction, decree, statute, rule regulation or order of any
governmental authority applicable to Seller.

 

3.4         Assets.

 

(a)Seller is the sole owner and has good and marketable title to the Assets, and
upon consummation of the transactions contemplated herein, Purchaser will have
good and marketable title to the Assets, free and clear of all Liens except for
Permitted Encumbrances.

 

(b)Schedule 3.4(b) sets forth (i) a true and correct list of the safe deposit
contracts and rental agreements for the safe deposit boxes located the Branches
(the “Safe Deposit Agreements”), (ii) the rentals or other amounts paid on the
Safe Deposit Agreements, (iii) and the expiration date of each Safe Deposit
Agreement.

 

(c)The personal property subject to the Personal Property Leases and the Fixed
Assets are all of the material tangible assets owned or leased by Seller and
used by it to conduct the business of the Branches as of the date hereof. The
banking equipment included in the Fixed Assets, taken as a whole, are in good
operating condition and repair, giving consideration to its age and use and
subject to ordinary wear and tear. Seller is the sole owner and has good and
marketable title to said Fixed Assets free and clear of all Liens except for
Permitted Encumbrances.

 

22

 

 

(d)Seller has delivered to Purchaser complete and correct copies of each of the
Personal Property Leases. Each Personal Property Lease is in full force and
effect and Seller has not assigned, modified, supplemented or amended any
Personal Property Lease in any way except as set forth in the copies of the
Personal Property Leases provided to Purchaser, and to Seller's knowledge, no
lessor has assigned, modified, supplemented or amended any Personal Property
Lease in any way except as set forth in the copies of the Personal Property
Leases provided to Purchaser.

 

(e)As of the date of this Agreement, all rent and other charges due by Seller
under each of the Personal Property Leases have been paid.

 

(f)Neither Seller, nor to Seller’s knowledge any other party, is in default in
the performance of any Personal Property Lease and there does not exist any
event or condition which, after notice or lapse of time or both, would
constitute a default under any Personal Property Lease by either Seller or, to
Seller’s knowledge, any other party.

 

3.5         Real and Personal Property; Title.

 

(a)Seller (i) has good and marketable title to the Owned Real Property, free and
clear of all Liens (other than Permitted Encumbrances) and (ii) has good and
marketable leasehold interests in all of the Leased Real Property, free and
clear of all Liens (other than Permitted Encumbrances), and is in sole
possession of the properties purported to be leased thereunder, subject and
pursuant to the terms of the Branch Leases.

 

(b)No person other than Seller has (i) any right to the Owned Real Property or
any right to use or occupy any portion of the Owned Real Property or (ii) to
Seller's knowledge any right to use or occupy any portion of the Leased Real
Property. All buildings, structures, fixtures and appurtenances comprising part
of the Owned Real Property are in good operating condition and have been
well-maintained, reasonable wear and tear excepted.

 

(c)Seller has delivered to Purchaser complete and correct copies of each of the
Branch Leases. Each Branch Lease is in full force and effect and to Seller's
knowledge has not been assigned, modified, supplemented or amended in any way
except as set forth in the copies of the Branch Leases provided to Purchaser.

 

(d)As of the date of this Agreement, all rent and other charges due by Seller
under each of the Branch Leases have been paid.

 

(e)Neither Seller, nor to Seller’s knowledge any landlord, is in default in the
performance of any Branch Lease and there does not exist any event or condition
which, after notice or lapse of time or both, would constitute a default under
any Branch Lease by either Seller or to Seller's knowledge, any landlord.

 

(f)To the knowledge of Seller, there is no condemnation proceeding pending or
threatened which would preclude or impair the use of the Branches as presently
being used in the conduct of business of Seller.

 

(g)Seller has operated the Owned Real Property and the Leased Real Property, and
the continued operation of the Owned Real Property and the Leased Real Property
in the manner it is used in Seller’s business will be, in accordance in all
material respects will all applicable laws.

 

(h)No notice of any violation of zoning laws, building or fire codes or other
statutes, ordinances or regulations relating to the operation of the Branches
has been received by Seller.

 

(i)There are no pending, or to Seller’s Knowledge, threatened condemnation
actions or special assessments of any nature with respect to the Owned Real
Property or Leased Real Property.

 



23

 



 

3.6         Loans.

 

(a)Each Loan (i) has been made for good, valuable and adequate consideration in
the ordinary course of business of Seller, was not known to be uncollectible at
the time it was made, and accrues interest in accordance with the terms of the
Loan; (ii) is evidenced by a note or other evidence of indebtedness and is a
valid loan enforceable in accordance with its terms, subject to bankruptcy,
insolvency and other laws affecting creditors’ rights and to general principles
of equity and no defense, offset or counterclaim has been asserted with respect
to each Loan; (iii) is solely owned by Seller, no participation therein having
been sold; (iv) has not been pledged or encumbered; (v) has a principal balance
shown on Seller’s books and records that is true and correct as of the last date
shown thereon; and (iv) has not been adversely classified in any regulatory
examination or by Seller’s internal classification system, is not thirty-one
(31) days or more past due, has not been classified as a TDR, has not been
restructured and is not classified as nonaccrual, and the risk classification of
each Loan is, in the reasonable best judgment of the management of Seller,
appropriate. All Loan Documents are correct in amount and genuine as to
signatories of the parties thereto, including, but not limited to makers and
endorsers and of Seller, and were given for valid consideration, and none of the
obligations represented by the Loan Documents have been modified, altered,
forgiven, discharged or otherwise disposed of except as indicated by the Loan
Documents or as a result of bankruptcy or other debtor’s relief laws of general
application. To the knowledge of Seller, no maker, signatory or guarantor on any
Loan is in bankruptcy. There are no material uncured violations or violations
with respect to which material refunds or restitution may be required with
respect to the Loans that have been cited in any compliance report to Seller as
a result of examination by any Regulatory Authority. No borrower, customer or
other party in connection with the Loans has notified Seller, or has asserted
against Seller, in each case in writing, any “lender liability” or similar
claim, and no borrower, customer or other third party in connection with the
Loans has given Seller any oral notification of, or orally asserted to or
against Seller, any such claim. The records of Seller regarding all Loans
outstanding are accurate in all material respects. Seller has properly perfected
or caused to be properly perfected valid and enforceable security interests,
liens, or other interests in any collateral securing the Loans and such proper
perfection continues to be in effect, and such security interests, liens, or
other interests are assignable and have the priority reflected in the Seller’s
books and records. Each Loan was made, funded and remains in compliance with (i)
Seller’s customary lending standards and written loan policies and (ii) all
applicable laws, orders and regulations and the documentation with respect to
each Loan complies in all material respects with all applicable laws.

 

(b)Schedule 3.6(b) sets forth a true and correct list of the Loans (each such
Loan, a “Split Relationship Loan”), and the names of the borrower under each
Split Relationship Loan, with respect to which, as of and following the Closing
Date, Seller will continue to have an ongoing credit relationship with such
borrower (or an affiliate thereof) pursuant to the terms of any other loan or
credit relationship.

 

3.7         Deposits. All of the Deposits domiciled at the Branch were issued
and remain in compliance in all material respects with all applicable laws,
orders and regulations, are not subject to any material refunds or restitution
and are insured by the FDIC to the maximum extent provided in the rules and
regulations of the FDIC. No action is pending, or to the knowledge of Seller,
threatened by the FDIC with respect to the termination of such insurance. The
Deposits are in all material respects genuine and enforceable obligations of
Seller. The balance of each deposit account included in the Deposits as shown on
Seller’s books and records as of the close of business on the Closing Date will
be true and correct in all material respects. Seller has the right to transfer
or assign each of the Deposits to Purchaser subject to receipt of applicable
regulatory approvals. Seller shall deliver to Purchaser as of the Closing Date
(i) taxpayer identification numbers (or record of appropriate exemption) for all
holders of the Deposits; and (ii) all other information in Seller’s possession
or reasonably available to Seller required by applicable law to be provided to
the IRS with respect to the Deposits and the holders thereof. Seller hereby
certifies that such information, when delivered, shall accurately reflect the
information provided by Seller’s customers. To the best of Seller’s knowledge,
there are not any “kiting” schemes associated with any of the Deposits.

 

24

 

 

3.8         Compliance with Laws. Seller has complied in all material respects
with all laws, regulations and orders applicable to the operation of the
Branches, the Leases, the Fixed Assets, the safe deposit business, the Deposits
(and the administration thereof) and the Loans, and has obtained all
governmental permits, franchises, licenses and other authorizations required for
the business of the Branches, and the present use of such assets by Seller does
not violate in any material respect any law, regulation or order. No notice or
warning material to the current business or operations of the Branches has been
received from any Regulatory Authority or, to the knowledge of Seller,
threatened.

 

3.9         Environmental Matters.

 

(a)As used herein, the term “Environmental Laws” shall mean all local, state and
federal environmental and health and safety laws, regulations, ordinances,
administrative and judicial orders and common law standards in all jurisdictions
in which Seller, the Branches or its predecessors by merger have done business
or owned, leased or operated property. Environmental Laws shall include, without
limitation, the Federal Resource Conservation and Recovery Act, the Federal
Comprehensive Environmental Response, Compensation and Liability Act, the
Federal Clean Water Act, the Federal Clean Air Act, the Federal Occupational
Safety and Health Act, and their state and local counterparts.

 

(b)Seller has not received any notice from any person or entity with respect to
the Branches, that there are outstanding or, to the knowledge of Seller,
pending, public or private claims, lawsuits, citations, penalties, unsatisfied
abatement obligations or notices or orders of non-compliance relating to any
Environmental Laws or that Seller is responsible for the cleanup or other
remediation of any pollutants, contaminants, or hazardous or toxic wastes,
substances or materials at, on or beneath any of the Real Property.

 

(c)There are no present or past conditions on the Owned Real Property involving
or resulting from a past or present storage, spill, discharge, leak, emission,
injection, escape, dumping or release of any kind whatsoever of any hazardous
materials or from any generation, transportation, treatment, storage, disposal,
use or handling of any hazardous materials, and during Seller’s occupancy of the
Leased Real Property, and, to Seller’s knowledge, prior to Seller’s Occupancy of
the Leased Real Property, there has been no storage, spill, discharge, leak,
emission, injection, escape, dumping or release of any kind whatsoever of any
hazardous materials or from any generation, transportation, treatment, storage,
disposal, use or handling of any hazardous materials with respect to the Leased
Real Property.

 

(d)There is no material environmental defect in or associated with the Owned
Real Property or, to Seller’s knowledge, the Leased Real Property.

 

(e)None of the Real Property is currently undergoing remediation or cleanup of
hazardous materials or other environmental conditions.

 

3.10       Taxes. Except as otherwise set forth in this Agreement, Seller has
paid or shall pay, credit Purchaser for paying, or make appropriate provision to
pay in accordance with ordinary business practices all federal, state and local
income, excise, payroll, withholding, property, franchise, shares, sales, use
and transfer taxes, if any, which have accrued (whether or not they are due and
payable) through the Closing Date with respect to the Branches. Any claims for
refunds of taxes which have been paid by Seller shall remain the property of
Seller.

 

3.11       Governmental Proceedings. Seller is not subject to, and has not
received any notice or advice that it may be subject to, any order, agreement,
memorandum of understanding or other regulatory enforcement action or proceeding
with or by any federal or state agency charged with the supervision or
regulation of banks or engaged in the insurance of the deposits of banks or any
other governmental agency having supervisory or regulatory authority with
respect to Seller that could have a material adverse effect on the operation of
the Branches after the Closing Date or that could affect Seller’s ability to
obtain the required regulatory approvals or to satisfy any of the other
conditions required to be satisfied in order to consummate the transactions
contemplated by this Agreement.

 

3.12       Community Reinvestment Act. The most recent Community Reinvestment
Act rating received by Seller was not less than “satisfactory.”

 

25

 

 

3.13       No Broker. Except for Keefe, Bruyette & Woods, Inc., no broker or
finder, or other party or agent performing similar functions, has been retained
by Seller or its holding company, First Financial Service Corporation
(“Parent”), or is entitled to be paid based upon any agreements, arrangements or
understandings made by Seller in connection with the transactions contemplated
hereby. Any payment to which such a broker or finder is entitled shall be the
sole responsibility of Seller or Parent.

 

3.14       Employee Matters.

 

(a)Seller is not a party to any contract or arrangement with any union relating
to the business conducted at the Branches and Seller is not aware of any pending
organizational efforts at the Branches.

 

(b)Seller has complied in all material respects with all applicable laws
relating to the employment of Employees, including, without limitation, those
relating to wages, hours, immigration, the payment of wages, and the
classification of Employees as exempt or not exempt from the payment of overtime
under applicable law, prohibitions against discrimination and harassment,
occupational safety and health, and leaves of absence.

 

3.15       Litigation. There are no claims, actions, suits, investigations,
inquiries or proceedings (public or private), including any civil, criminal,
investigative or informal actions, audits, demands, claims, hearings,
litigations, disputes, inquiries, investigations or other proceedings of any
kind or nature, in any court or before any governmental authority or arbitration
board or tribunal (each, a “Legal Proceeding”) which are pending, or to the
knowledge of Seller, threatened or contemplated, against, or otherwise affecting
the Branches or Assets or the Deposits or other liabilities being assumed by
Purchaser hereunder or that affects Seller in a manner that challenges the
validity or legality of the transactions contemplated by this Agreement. There
is no decree, judgment or order of any kind in existence, against, affecting or
restraining Seller or any of its respective officers, employees, or directors
from taking any actions of any kind in connection with the performance of this
Agreement and the transactions contemplated herein.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to Seller, subject to the
exceptions disclosed in writing in Purchaser’s disclosure schedule delivered to
Seller as of the date hereof, which representations and warranties shall survive
the Closing Date as provided in Section 9.1 hereof, as follows:

 

4.1         Corporate Organization. Purchaser is a banking corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Kentucky. Purchaser has the corporate power and authority to own
the Assets being acquired, to assume the liabilities and obligations being
assumed hereunder, including, without limitation, the Deposits and Leases, to
execute, deliver and perform this Agreement and to effect the transactions
contemplated hereby.

 

4.2         Corporate Authority. Purchaser has full corporate power and
authority and is duly authorized to execute this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and all related agreements by Purchaser, and the consummation by Purchaser of
the transactions contemplated hereby, have been duly authorized by all necessary
corporate actions on the part of Purchaser. This Agreement and all related
agreements executed and delivered by Purchaser pursuant hereto, including,
without limitation, all instruments confirming the assumption by Purchaser of
the obligations and liabilities of Seller contemplated hereby, have been duly
executed by Purchaser and constitute the valid and binding obligations of
Purchaser enforceable against Purchaser in accordance with their respective
terms, subject to the provisions of federal and other applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or similar
laws relating to or affecting the enforcement of creditors’ rights generally,
now or hereafter in effect, and subject to general equity principles, which may
limit enforcement of certain remedies.

 

26

 

 

4.3         No Violation. Neither the execution and delivery of this Agreement
or any related agreements to which Purchaser is a party, the consummation of the
transactions contemplated hereby or thereby, nor the performance of this
Agreement or the other related agreements in compliance with the terms and
conditions hereof and thereof by Purchaser will (a) violate, conflict with or
result in any breach of the Articles of Incorporation or By-Laws of Purchaser
(b) violate, conflict with or result in a breach, default or termination under
any contract or agreement to which Seller is a party or give rise to any right
of termination, cancellation or acceleration of the maturity of any payment date
of any of the indebtedness or other obligations of Purchaser, except for such
defaults (or rights of termination, cancellation or acceleration) as to which
requisite waivers or consents have been obtained in writing and provided to
Seller, or (c) violate any order, writ, injunction, decree, statute, rule,
regulation or order of any governmental authority applicable to Purchaser once
the Governmental Approvals are obtained.

 

4.4         No Broker. No broker or finder, or other party or agent performing
similar functions, has been retained by Purchaser or is entitled to be paid
based upon any agreements, arrangements or understandings made by Purchaser in
connection with the transactions contemplated hereby. Any payment to which such
a broker or finder is entitled shall be the sole responsibility of Purchaser.

 

4.5         Litigation. There are no Legal Proceedings which are pending, or to
the knowledge of Purchaser, threatened or contemplated, against, or otherwise
affecting Purchaser in a manner that challenges the validity or legality of the
transactions contemplated by this Agreement. There is no decree, judgment or
order of any kind in existence, against, affecting or restraining Purchaser or
any of its respective officers, employees, or directors from taking any actions
of any kind in connection with the performance of this Agreement and the
transactions contemplated herein.

 

4.6         Community Reinvestment Act. The most recent Community Reinvestment
Act rating received by Purchaser as of the date hereof was not less than
“satisfactory.”

 

4.7         Regulatory Capital. Purchaser is on the date hereof (a) “adequately
capitalized”, as defined for purposes of the Federal Deposit Insurance Act and
the rules and regulations promulgated thereunder, and (b) in compliance with the
capital ratios set forth on Schedule 2.1(a). To the knowledge of Purchaser, as
of the date hereof no Regulatory Authority has indicated that it will condition
any of the Governmental Approvals necessary to the consummation of the
transactions contemplated hereby upon an increase in the capital ratios set
forth on Schedule 2.1(a).

 

4.8         Government Proceedings. Purchaser is not subject to, and has not
received any notice or advice that it may be subject to, any order, agreement,
memorandum of understanding or other regulatory enforcement action or proceeding
with or by any federal or state agency charged with the supervision or
regulation of banks or engaged in the insurance of the deposits of banks or any
other governmental agency having supervisory or regulatory authority with
respect to Purchaser that could reasonably be expected to affect Purchaser’s
ability to obtain the required regulatory approvals or to satisfy any of the
other conditions required to be satisfied in order to consummate the
transactions contemplated hereby.

 

4.9         Governmental Notices. Purchaser has received no notice as of the
date hereof that any federal, state or other Regulatory Authority would oppose
or not grant or issue its consent or approval, if required, with respect to the
transactions contemplated hereby.

 



27

 



 

ARTICLE V

CONDUCT OF BUSINESS PENDING THE CLOSING DATE

 

5.1         Conduct of Business. Pending the Closing Date, and except as
otherwise consented to by Purchaser, which consent shall not be unreasonably
withheld:

 

(a)Seller shall carry on the business of the Branches in substantially the same
manner as prior to the execution of this Agreement, and Seller shall not, with
regard to the Branches, engage in any activities or transactions outside its
ordinary course of business as conducted as of the date hereof except for
activities or transactions contemplated by this Agreement; provided, however,
that Seller need not, in its sole discretion, advertise or promote new or
substantially new customer services in the principal market area of the
Branches; provided, further, that Seller may, but shall not be required to,
maintain the current number of Employees at the Branches.

 

(b)Seller shall use its commercially reasonable efforts to (i) preserve its
business operation as conducted at the Branches; (ii) prevent a material
reduction of the Deposits and (iii) preserve for Purchaser the good will of its
customers and others doing business with the Branches; and (iv) cooperate with
and assist Purchaser in assuring the orderly transition of such business from
Seller to Purchaser.

 

(c)Only with respect to the Branches, except with the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, or as expressly
contemplated or permitted by this Agreement, during the period from the date of
this Agreement and continuing until the Closing, Seller shall not:

 

(i)sell, lease, encumber, or otherwise dispose of, or agree to sell, lease,
encumber or otherwise dispose of, any of the Assets;

 

(ii)transfer any Deposits including, without limitation, to Seller’s or any
affiliates’ other operations or branches, except upon the unsolicited request of
a depositor in the ordinary course of business;

 

(iii)agree to increase the salary, remuneration or compensation (including
insurance, pension or other benefit plan) payable or to become payable to
persons employed at the Branches other than in accordance with Seller’s
customary policies and/or bank-wide changes, or pay or agree to pay any
uncommitted bonus to any such employees other than regular bonuses granted based
on historical practice;

 

(iv)hire any new employees at the Branches, except for employees hired to fill
an existing position at the Branches, which are set forth on Schedule
5.1(c)(iv);

 

(v)violate any law, statute, rule, governmental regulation, order or undertaking
which violation would have a material adverse effect on the Assets or Assumed
Liabilities;

 

(vi)invest in any Fixed Assets to be located at the Branches, except for
commitments made on or before the date of the Agreement and for replacements of
furniture, furnishings and equipment and normal maintenance and refurbishing
purchased or made in the ordinary course of business;

 

(vii)fail to classify any Loan that should be classified consistent with
Seller’s past practice regarding loan classifications as “watch,” “special
mention,” “substandard,” “doubtful,” “loss,” or TDR;

 

(viii)other than (A) interest expense or (B) expenses incurred in the ordinary
course of business consistent with past practice, incur any expense in excess of
$500 that are attributable to the Branches;

 

(ix)make any charitable contribution or political donation attributable at the
Branches for which Seller would seek a pro rata adjustment pursuant to Section
1.12;

 

(x)purchase or renew any subscriptions, memberships, affiliations, or similar
relationships attributable to the Branches with any organization, entity,
association or publication;

 

28

 

 

(xi)change in any respect the credit policies and collateral eligibility
requirements and standards in place at the Branches;

 

(xii)offer any special deposit rate promotion with respect to the Deposits or
potential accounts at the Branches, except for promotions offered by Seller at
all or substantially all of its branch offices, or offer any deposit rate at the
Branches that would result in a violation of the laws and regulations applicable
to Seller as a result of Seller’s current designation assigned by Regulatory
Authorities as a result of any regulatory enforcement action;

 

(xiii)adopt or implement any amendment to its Articles of Incorporation or
By-Laws in a manner that would interfere with the transfer of the Assets or
Assumed Liabilities or otherwise interfere with the consummation of the
transactions contemplated hereby; and

 

(xiv)file any application, or otherwise take any action, to relocate or
terminate the operation of the Branches.

 

(d)Seller shall promptly provide to Purchaser a written list of all new Loans
made at the Branches after the execution of this Agreement on a weekly basis.

 

(e)Between the date hereof and the Closing Date, Seller shall promptly advise
Purchaser in writing of any fact that, if existing or known as of the date
hereof, would have made any of the representations contained herein inaccurate
or untrue in any material respect.

 

5.2         Exclusivity. Prior to the Closing Date, or until this Agreement is
terminated in accordance with its terms, Seller and Parent agree that neither
Seller, Parent nor any of their respective representatives, officers, employees,
directors, agents, stockholders, subsidiaries or affiliates shall (i) initiate,
solicit, entertain, negotiate, accept or discuss, directly or indirectly, any
proposal or offer from any person or group of persons other than Purchaser to
acquire, whether by merger, purchase of stock, purchase of assets, tender offer
or otherwise, all or any portion of (A) the Branches, (B) the Assets or (C) any
other branches or assets of Seller if the consummation of such a transaction
would have a material adverse effect on the ability of Seller and Purchaser to
consummate the transaction contemplated by this Agreement (any of the foregoing,
an “Acquisition Proposal”), (ii) provide any non-public information to any third
party in connection with an Acquisition Proposal, or (iii) enter into any
agreement, arrangement or understanding requiring it to abandon or terminate
this Agreement or fail to consummate the transactions contemplated hereby. Until
this Agreement is terminated in accordance with its terms, Seller shall promptly
(and in any event within two (2) business days after receipt thereof by Seller)
advise Purchaser orally and in writing of any Acquisition Proposal.
Notwithstanding anything contained herein to the contrary, Purchaser and Seller
agree that the sole right and remedy for noncompliance with this Section 5.2 is
to have such provision specifically enforced by any court having equity
jurisdiction; it being acknowledged and agreed that any such breach will cause
irreparable injury to Purchaser and that money damages will not provide an
adequate remedy to Purchaser.

 

ARTICLE VI

CONDITIONS TO PURCHASER’S OBLIGATIONS

 

The obligations of Purchaser to complete the transactions provided for in this
Agreement are subject to the satisfaction, at or before the Closing Date, of
each of the following conditions (all or any of which may be waived by Purchaser
except for the conditions in Section 6.5 which cannot or will not be waived by
Purchaser):

 

6.1         Representations and Warranties True. The representations and
warranties made by Seller in this Agreement qualified by materiality shall be
true and correct, and the representations and warranties made by Seller in this
Agreement not qualified by materiality shall be true and correct in all material
respects, in each case as of the date of this Agreement and as of the Closing
Date as though such representations and warranties were made at and as of the
Closing Date.

 

29

 

 

6.2         Obligations Performed. Seller shall have performed and complied in
all material respects with all obligations and agreements required by this
Agreement to be performed or complied with by it prior to or at the Closing
Date.

 

6.3         Certificate of Compliance. Seller shall have delivered to Purchaser
a certificate of its President or any Executive Vice President, dated as of the
Closing Date, stating that the conditions specified in Sections 6.1 and 6.2 have
been satisfied.

 

6.4         No Adverse Litigation. On the Closing Date no Legal Proceeding shall
be threatened or pending against Purchaser or Seller which might reasonably be
expected to materially and adversely affect the business, properties and assets
of the Branches or materially and adversely affect the transactions contemplated
by this Agreement.

 

6.5         Regulatory Approvals. Purchaser shall have received from the
appropriate Regulatory Authorities all Governmental Approvals (i) of the
transactions contemplated hereby and (ii) to operate the Branches as branches of
Purchaser, in each case on terms that do not contain an Unacceptable Regulatory
Condition. Seller shall not have been notified by any Regulatory Authority that
discontinued operation of the Branches by Seller would be a violation of any
statute, regulation or policy of any Regulatory Authority.

 

6.6         Release of Liens. All Liens other than Permitted Encumbrances
affecting the Assets shall have been released to Purchaser’s satisfaction.

 

6.7         No Material Damage. From the date of this Agreement until the
Closing Date there shall have been no material damage to or destruction of the
physical condition of the Branches.

 

6.8         No Material Adverse Change. From the date of this Agreement until
the Closing Date there shall have been no material adverse change in the
business, financial condition, or operations of the Branches.

 

6.9         Receipt of Closing Deliverables. Seller shall have complied with and
provided to Purchaser at the Closing all of the deliverables set forth in
Section 1.8.

 

6.10       Real Property Contingencies. All Real Property Contingencies shall
have been satisfied or waived by Purchaser and there shall have been no material
change in the physical condition of the Branches or to the condition of Seller’s
title to the Owned Real Property since the expiration of the due diligence
periods set forth in Article X of this Agreement.

 

6.11       Capital Contingency. The shareholder of Purchaser shall have raised
and contributed to Purchaser the necessary capital required to satisfy any
capital injection requirement that may be specified by any necessary
Governmental Approval.

 

ARTICLE VII

CONDITIONS TO THE SELLER’S OBLIGATIONS

 

The obligations of Seller to complete the transactions provided for in this
Agreement are subject to the satisfaction, at or before the Closing Date, of
each of the following conditions (all or any of which may be waived by Seller
except for the conditions in Section 7.5 which cannot or will not be waived by
Seller):

 

7.1         Representations and Warranties True. The representations and
warranties made by Purchaser in this Agreement qualified by materiality shall be
true and correct, and the representations and warranties made by Purchaser in
this Agreement not qualified by materiality shall be true and correct in all
material respects, in each case as of the date of this Agreement and as of the
Closing Date as though such representations and warranties were made at and as
of the Closing Date.

 

30

 

 

7.2         Obligations Performed. Purchaser shall have performed and complied
in all material respects with all obligations and agreements required by this
Agreement to be performed or complied with by it prior to or at the Closing
Date.

 

7.3         Certificate of Compliance. The Purchaser shall have delivered to
Seller a certificate of its President or any Executive Vice President, dated as
of the Closing Date, stating that the conditions specified in Sections 7.1 and
7.2 have been satisfied.

 

7.4         No Adverse Litigation. On the Closing Date no action, suit or
proceeding shall be threatened or pending against Purchaser or Seller which
might reasonably be expected to materially and adversely affect the transactions
contemplated by this Agreement.

 

7.5         Regulatory Approvals. Purchaser shall have received from the
appropriate Regulatory Authorities all Governmental Approvals (i) of the
transactions contemplated hereby and (ii) to operate the Branches as branches of
Purchaser, in each case on terms that do not contain an Unacceptable Regulatory
Condition. Seller shall not have been notified by any Regulatory Authority that
discontinued operation of the Branches by Seller would be a violation of any
statute, regulation or policy of any Regulatory Authority.

 

7.6         Receipt of Closing Deliverables. Purchaser shall have complied with
and provided to Seller at the Closing all of the deliverables set forth in
Section 1.9.

 

ARTICLE VIII

TERMINATION

 

8.1         Methods of Termination. This Agreement may be terminated in any one
of the following ways:

 

(a)at any time on or before the Closing Date by the mutual consent in writing of
Purchaser and Seller;

 

(b)by either Seller or Purchaser in writing if the transactions contemplated
hereby are not consummated on or before October 31, 2012 (the “Outside Date”),
in which case this Agreement shall be null and void, unless the failure of such
occurrence is due to the failure of the party seeking to so terminate to perform
or observe any of its agreements and conditions set forth herein;

 

(c)by Purchaser, if Seller has breached or is in breach of any (i)
representation or warranty (as if such representation or warranty had been made
on and as of the date hereof and on the date of the notice of breach referred to
below) or (ii) covenant or agreement, in each case on the part of Seller
contained in this Agreement in any respect, which breach would result in the
conditions set forth in Article VI of this Agreement not to be satisfied on the
Closing Date, and such breach is not cured by the earlier of (i) the Outside
Date or (ii) thirty (30) days following written notice to Seller;

 

(d)by Seller, if Purchaser has breached or is in breach of any (i)
representation or warranty (as if such representation or warranty had been made
on and as of the date hereof and on the date of the notice of breach referred to
below) or (ii) covenant or agreement, in each case on the part of Seller
contained in this Agreement in any respect, which breach would result in the
conditions set forth in Article VII of this Agreement not to be satisfied on the
Closing Date, and such breach is not cured by the earlier of (i) the Outside
Date or (ii) thirty (30) days following written notice to Seller;

 

(e)by Purchaser in writing at any time after any Regulatory Authority has
conditioned its grant of a Governmental Approval on Purchaser’s acceptance of or
agreement to an Unacceptable Regulatory Condition;

 

31

 

 

(f)by Seller or Purchaser, if it becomes reasonably apparent that the condition
set forth in Section 6.11 will not be satisfied by the Outside Date; and

 

(g)by either Seller or Purchaser in writing at any time after any of the
Governmental Approvals has been denied and such denial has become final and
nonappealable or any governmental entity of competent jurisdiction shall have
issued a final, nonappealable injunction permanently enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement;
provided that with respect to any denial by a Regulatory Authority of a
Governmental Approval, the party terminating this Agreement pursuant to this
Section 8.1(g) shall have complied in all material respects with its obligations
set forth in Section 2.1.

 

8.2         Procedure Upon Termination. In the event of termination pursuant to
Section 8.1 hereof, written notice thereof shall forthwith be given to the other
party, and this Agreement shall terminate and be null and void upon receipt of
such notice immediately unless an extension is consented to by the party having
the right to terminate. If this Agreement is terminated as provided herein:

 

(a)each party will return to the party furnishing the same all documents, work
papers and other materials of the other party relating to this transaction,
whether obtained before or after the execution hereof; and

 

(b)all information received by either party hereto with respect to the business
of the other party (other than information which is a matter of public knowledge
or which has heretofore been or is hereafter published in any publication for
public distribution or filed as public information with any governmental
authority) shall not at any time be used for any business purpose by such party
or disclosed by such party to third persons.

 

The requirements of this Section 8.2 shall be deemed to survive the termination
of this Agreement.

 

8.3         Effect of Termination. The termination of this Agreement pursuant to
Sections 8.1(c) or (d) of this Agreement shall not release any party hereto from
any liability or obligation to the other party hereto arising from a breach of
any provision of this Agreement occurring prior to the termination hereof.

 

ARTICLE IX

INDEMNIFICATION

 

9.1         Survival of Representations and Warranties and Agreements. The
respective representations and warranties of Seller, Parent and Purchaser
contained in this Agreement shall survive the Closing but shall expire on the
date that is fifteen (15) months following the Closing Date, except with respect
to, and to the extent of, any claim of which written notice of the claim has
been given by one party to the other prior to such expiration; provided,
however, that notwithstanding the foregoing, the representations and warranties
set forth in Section 3.1 (Corporate Organization), Section 3.2 (Corporate
Authority) and Section 4.1 (Corporate Organization) and Section 4.2 (Corporate
Authority) (the “Fundamental Representations”) shall survive the Closing and
continue in full force and effect indefinitely, and the representations and
warranties set forth in Section 3.9 (Environmental Matters) shall survive until
the expiration of the applicable statute of limitations. The respective
covenants and agreements of Seller and Purchaser contained in this Agreement
shall survive the Closing until such covenant is fully performed.

 

9.2         Indemnification by Seller. Subject to Section 9.1, from and after
the Closing Date, Seller agrees to indemnify, defend, and hold harmless
Purchaser, its successor and assigns, and its officers, directors, employees,
agents and other representatives from and against any and all liabilities,
penalties, damages, losses, claims, costs, and expenses (including court costs,
costs of investigation and reasonable attorneys’ fees and expenses for the
defense of any claim which, if proved, would give rise to an obligation of
indemnity hereunder, whether or not such claim may be ultimately proved)
(collectively, “Losses”) arising out of or resulting directly or indirectly from
or in connection with:

 

32

 

 

(a)any inaccuracy in any representation or breach of any warranty of Seller
contained in this Agreement or the other documents executed in connection with
the transactions contemplated herein;

 

(b)any failure by Seller to perform or observe, or to have performed or
observed, in full, any covenant, agreement or condition to be performed or
observed by it under this Agreement;

 

(c)any brokerage or finder’s fees or commissions or similar payments based upon
any agreement or understanding made, or alleged to have been made, by Seller or
Parent (or any person acting on their behalf) in connection with any of the
transactions contemplated by this Agreement;

 

(d)any failure by Seller to fully pay or satisfy or cause to be paid or
satisfied any liabilities not to be assumed by Purchaser pursuant to the terms
hereof; and

 

(e)(i) the ownership, operation and conduct of the business of the Branches
prior to close of business on the Closing Date (including, but not limited to,
claims for personal injuries arising from incidents occurring prior to the close
of business on the Closing Date and any violation of laws occurring or alleged
to have occurred on or prior to the Closing Date) or the administration of any
of the Deposits, the Loans or the safe deposit business by Seller prior to close
of business on the Closing Date, (ii) Seller’s ownership of or interest in the
Fixed Assets and the Leases, insofar as the Losses are incurred as a result of
actions occurring prior to the close of business on the Closing Date, and (iii)
the payment or performance of any of the Assumed Liabilities prior to the close
of business on the Closing Date.

 

9.3         Indemnification by Purchaser. Subject to Section 9.1, Purchaser
hereby agrees to indemnify, defend, and hold harmless Seller, its successor and
assigns, and its officers, directors, employees, agents and other
representatives from and against any and all Losses arising out of or resulting
directly or indirectly from or in connection with:

 

(a)any inaccuracy in any representation or breach of any warranty of Purchaser
contained in this Agreement or the other documents executed in connection with
the transactions contemplated herein;

 

(b)any failure by Purchaser to perform or observe, or to have performed or
observed, in full, any covenant, agreement or condition to be performed or
observed by it under this Agreement; and

 

(c)(i) the ownership, operation and conduct of the business of the Branches
after the close of business on the Closing Date (including, but not limited to,
claims for personal injuries arising from incidents occurring after the close of
business on the Closing Date and any violation of laws occurring or alleged to
have occurred after the close of business on the Closing Date) or the
administration of any of the Deposits, the Loans or the safe deposit business by
Purchaser after the close of business on the Closing Date, (ii) Purchaser’s
ownership of or interest in the Fixed Assets and the Leases, insofar as the
Losses are incurred as a result of actions occurring after the close of business
on the Closing Date, or (iii) the payment or performance of any of the Assumed
Liabilities after the close of business on the Closing Date.

 

9.4         Indemnification Procedures.

 

(a)A claim for indemnification by a person seeking indemnification hereunder (an
“Indemnified Party”) for any matter not involving a claim asserted by a third
party (a “Third Party Claim”) may be asserted by written notice to the party
from which indemnification is sought (the “Indemnifying Party”), which notice
shall include a reasonable description of the basis for the claim, and shall be
paid within ten business days of the receipt of such notice; provided that the
failure to deliver such notice shall not relieve the Indemnifying Party of its
obligations hereunder, unless such failure is materially prejudicial to the
Indemnifying Party.

 

33

 

 

(b)In the event that a Third Party Claim is asserted, the Indemnified Party
shall as soon as reasonably practicable cause written notice of the assertion of
such Third Party Claim of which it has knowledge to be delivered to the
Indemnifying Party. If the Indemnifying Party acknowledges in writing its
obligation to indemnify the Indemnified Party hereunder against any Losses that
may result from such Third Party Claim, the Indemnifying Party shall have the
right, at its sole expense, to be represented by counsel and to defend against,
negotiate, settle or otherwise deal with the Third Party Claim, which relates to
any Losses for which indemnification is sought hereunder. If the Indemnifying
Party elects to defend against, negotiate, settle or otherwise deal with a Third
Party Claim, which relates to any Losses for which indemnification is sought
hereunder, it shall within ten calendar days (or sooner, if the nature of the
Third Party Claim so requires) of receipt of notice of the Third Party Claim
notify the Indemnified Party of its intent to do so. If the Indemnifying Party
elects not to defend against, negotiate, settle or otherwise deal with any Third
Party Claim, which relates to any Losses for which indemnification is sought
hereunder, or fails to notify the Indemnified Party of its election within the
timeframe provided for herein, the Indemnified Party may then, but only then,
defend against, negotiate, settle or otherwise deal with such Third Party Claim
and the Indemnifying Party shall reimburse the Indemnified Party for the
reasonable actual expenses of defending such Third Party Claim upon submission
of periodic bills. If the Indemnifying Party assumes the defense of the Third
Party Claim, the Indemnified Party may participate, at its own expense, in the
defense of such Third Party Claim; provided, that such Indemnified Party shall
be entitled to participate in any such defense with separate counsel at the
expense of the Indemnifying Party if (i) so requested by the Indemnifying Party,
(ii) upon the reasonable advice of counsel to the Indemnified Party a conflict
or potential conflict exists between the interests of the Indemnified Party and
the Indemnifying Party that would make such separate representation advisable,
or (iii) such claim is based upon an investigation, inquiry, or other proceeding
by a governmental entity; provided, further, that the Indemnifying Party shall
not be required to pay for more than one such counsel (and any appropriate local
counsel) for the Indemnified Parties in connection with such Third Party Claim.
The parties hereto agree to cooperate fully with each other in connection with
the defense, negotiation or settlement of any such Third Party Claim.

 

(c)After any final judgment or award shall have been rendered by a governmental
body of competent jurisdiction and the expiration of the time in which to appeal
therefrom, or a settlement shall have been consummated, or the Indemnified Party
and the Indemnifying Party shall have arrived at a mutually binding agreement
with respect to a Third Party Claim hereunder, the Indemnified Party shall
forward to the Indemnifying Party notice of any sums due and owing (including
any bills, records or other documentation supporting such sums) by the
Indemnifying Party pursuant to this Agreement with respect to such matter and
the Indemnifying Party shall be required to pay all of the sums so due and owing
to the Indemnified Party by wire transfer of immediately available funds within
five business days after the date of such notice. Any indemnification payment
pursuant to this Article IX shall be effected by wire transfer of immediately
available funds within five business days after the determination thereof.

 

(d)The failure of the Indemnified Party to give reasonably prompt notice of any
Third Party Claim shall not release, waive or otherwise affect the Indemnifying
Party’s obligations with respect thereto except to the extent that the
Indemnifying Party can demonstrate actual Loss and prejudice as a result of such
failure or delay.

 

9.5         Payment of Fees and Expenses. If an Indemnified Party shall be
entitled under this Article IX to indemnification for fees and expenses
(including court costs, costs of investigation and reasonable attorneys’ fees
and expenses for the defense of any claim which, if proved, would give rise to
an obligation of indemnity hereunder, whether or not such claim may be
ultimately proved), such Indemnified Party shall be entitled to current
reimbursement thereof by the Indemnifying Party upon the submission to the
Indemnifying Party of a request for reimbursement setting forth in reasonable
detail such fees and expenses to be reimbursed.

 

34

 

 

ARTICLE X

REAL PROPERTY MATTERS

 

10.1       Deliveries. Within fourteen (14) calendar days of the date of this
Agreement, Seller shall deliver to Purchaser true and complete copies of all
title insurance commitments, title insurance policies, plats, surveys,
environmental reports or studies, structural reports or studies, and any other
material documents pertaining to the Real Property, which Seller has in its
possession or reasonable control.

 

10.2       Real Property Contingencies. Purchaser shall be under no obligation
to close the transactions contemplated by this Agreement unless the following
conditions (the “Real Property Contingencies”) shall have been waived by
Purchaser, in writing, or satisfied at or prior to the time of Closing (provided
that if an earlier deadline for satisfaction is expressly provided below, then
such deadline shall apply).

 

(a)Within ninety (90) calendar days after the date of this Agreement, Purchaser
may obtain a commitment (the “Title Commitment”) for a policy of title insurance
for each parcel of the Real Property and such endorsements thereto as Purchaser
may reasonably require, from a title insurance company acceptable to Purchaser.
Purchaser shall have twenty (20) business days (the “Title Review Period”) from
the later of the date on which Purchaser receives (i) the Title Commitment and
(ii) the surveys (the “Surveys”) referred to in 10.2(b) below (but in no event
later than twenty (20) business days following expiration of the ninety (90) day
period referred to in Section 10.2(b) below (the “Title Objection Deadline”))
within which to object to the status of title to the Real Property. If the
Surveys or Title Commitment reflect or disclose any defect, exception or other
matter affecting the Real Property that is unacceptable to Purchaser
(collectively, the “Title Defects”), then, prior to the expiration of the Title
Review Period, Purchaser may provide Seller with written notice of its
objections, and Seller shall have thirty (30) calendar days (the “Cure Period”)
from the date of such notice to remove or cure any Title Defects to the
satisfaction of Purchaser. If Purchaser fails to timely deliver notice of the
Title Defects by the Title Objection Deadline, Purchaser shall be deemed to have
waived any objections to the Title Defects and shall proceed to Closing, except
as otherwise provided by this Agreement. Seller shall use its reasonable good
faith effort to remove or cure the Title Defects to Purchaser’s satisfaction. If
Seller cannot cure any or all of the Title Defects within the Cure Period, then
(i) if the Title Defects, individually or collectively, materially affect the
value of the Real Property or the ability to operate the Branch located thereon,
Purchaser may (A) terminate this Agreement by notice to Seller, (B) terminate
this Agreement as to the conveyance of the specific Real Property affected by
the Title Defect, whereupon this Agreement shall be modified to exclude the
specific Real Property from the Assets, or (C) waive such Title Defects and
proceed to Closing, or (ii) if the Title Defects, individually or collectively,
do not materially affect the value of the Real Property or the ability to
operate the Branch located thereon, (A) terminate this Agreement with respect to
the Purchase of such Real Property and lease the Real Property from Seller
pursuant to a written lease on market terms that are reasonably satisfactory to
Purchaser and Seller; provided that such lease shall have an initial term of
five (5) years and shall grant to Purchaser the right to renew the lease for
four (4) additional periods of five (5) years each, or (B) waive such Title
Defects and proceed to Closing.

 

(b)Within ninety (90) calendar days after the date of this Agreement, Purchaser
may obtain a current ALTA survey of each parcel of the Real Property, such
survey to be prepared by a licensed professional engineer or surveyor designated
by Purchaser.

 

(c)The environmental condition of each parcel of the Real Property shall be
acceptable to Purchaser in its reasonable discretion. For a period of 90 days
from the date of this Agreement, Purchaser and its agents and contractors shall
be permitted to conduct such tests, assessments and inspections as Purchaser
deems necessary to confirm whether the environmental status of the Real Property
is acceptable to Purchaser in its sole discretion. In the event Purchaser
determines that the environmental condition of any parcel of the Real Property
is reasonably unacceptable, Purchaser may (i) terminate this Agreement by notice
to Seller, (ii) terminate this Agreement as to the conveyance of the specific
Real Property affected by the unacceptable environmental condition, whereupon
this Agreement shall be modified to exclude the specific Real Property from the
Assets, or (iii) proceed to Closing.

 

35

 

 

(d)During the Title Review Period, Purchaser shall determine if the zoning for
the Real Property is sufficient for its purposes of operating a banking
institution at the Real Property. In the event Purchaser determines that zoning
is not sufficient for such purposes, Purchaser may (i) terminate this Agreement
by notice to Seller or (ii) terminate this Agreement as to the conveyance of the
specific Real Property affected by the insufficient zoning, whereupon this
Agreement shall be modified to exclude the specific Real Property from the
Assets.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

11.1       Amendment and Modification. The parties hereto by mutual consent may
amend, modify and supplement this Agreement in such manner as may be agreed upon
by them in writing.

 

11.2       Waiver or Extension. Either party by written instrument signed by its
duly authorized officers may extend the time for the performance of any of the
obligations or other acts of the other party and may waive (a) any inaccuracies
in the representations or warranties contained herein or in any document
delivered pursuant hereto or (b) compliance with any of the undertakings,
obligations, covenants or other acts contained herein or in any such documents;
provided, however, that neither party may waive the requirement for obtaining
the Governmental Approvals. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party, but such extension or waiver or
failure to insist on strict compliance with an obligation, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

11.3       Assignment. Neither this Agreement nor any of the rights, interests
or obligations contained herein shall be assigned by any of the parties hereto
(whether by operation or law or otherwise) without the prior written consent of
the other parties. Subject to the preceding sentence, this Agreement and all of
the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

11.4       Payment of Expenses. Except as otherwise specifically provided in
this Agreement, each party hereto shall bear and pay all costs and expenses
incurred by it or on its behalf in connection with this Agreement and the
transactions contemplated hereunder. Except as otherwise expressly provided
herein, any expenses, fees and costs necessary for any Governmental Approvals or
for any notice to depositors of the assumption of the Deposits provided for in
this Agreement shall be paid by Purchaser.

 

11.5       Breaches of Agreements with Third Parties. If the assignment of any
material claim, contract, license, lease, commitment, sales order or purchase
order (or any material claim or right or any benefit arising thereunder) without
the consent of a third party would constitute a breach thereof or materially
affect the rights of Purchaser or Seller thereunder, then such assignment is
hereby made subject to such consent or approval being obtained.

 

11.6       Addresses for Notices, Etc. All notices, requests, demands, consents
and other communications provided for hereunder and under the related documents
shall be in writing and shall be deemed to have been duly given when delivered
by hand, by a nationally-recognized overnight delivery service (postage
prepaid), by the United States Postal Service by registered or certified mail
(postage prepaid), by facsimile transmission (confirmed in writing), or by
electronic mail to such party at its address set forth below or such other
address as such party may specify by notice to the parties hereto:

 

 

36

 

 

 

If to Seller to: First Federal Savings Bank of Elizabethtown, Inc.   2323 Ring
Road   Elizabethtown, Kentucky 42701   Facsimile: (270) 765-2135   Attention:
Gregory S. Schreacke, President     With a copy to: Frost Brown Todd LLC   400
West Market Street, Suite 3200   Louisville, Kentucky 40202   Facsimile: (502)
581-1087   Attention: Nathan L. Berger and R. James Straus     If to Purchaser
to: First Security Bank of Owensboro, Inc.   300 Frederica Street   Owensboro,
KY 42301   Facsimile: (270) 663-0517   Attention: M. Lynn Cooper, President &
CEO     With a copy to: Stites & Harbison, PLLC   250 West Main Street   2300
Lexington Financial Center   Lexington, KY  40507   Facsimile:  (859) 425-7930  
Attention:  Walter R. Byrne, Jr., Esq.

 

11.7       Counterparts; Signatures. This Agreement and each ancillary document
to the transactions contemplated hereby may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and
ancillary documents and of signature pages thereto by electronic mail or via
facsimile transmission shall constitute effective execution and delivery of this
Agreement and such ancillary documents as to the parties and may be used in lieu
of the original Agreement for all purposes. Signatures of the parties
transmitted by electronic mail or by facsimile shall be deemed to be their
original signatures for all purposes.

 

11.8       Headings. The headings of the Sections and Articles of this Agreement
are inserted for convenience only and shall not constitute a part hereof.

 

11.9       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky.

 

11.10     Waiver of Jury Trial. SELLER AND PURCHASER DO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN) OR ANY
ACTION OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER TO THIS
AGREEMENT, THE LOANS, THE LOAN DOCUMENTS OR THE REAL PROPERTY. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO THIS AGREEMENT AND SHALL SURVIVE
THE CLOSING OR ANY TERMINATION OF THIS AGREEMENT.

 

11.11     Severability. Any term or provision of this Agreement which is invalid
or unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement. If any provision of this Agreement is so broad
as to be unenforceable, the provision shall be interpreted to be only so broad
as is enforceable.

 

37

 

 

11.12     No Third-Party Rights. Nothing in this Agreement, expressed or
implied, is intended to confer upon any person, other than the parties hereto,
or their respective successors, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

 

11.13     Entire Agreement. The Agreement supersedes any and all oral or written
agreements and understandings heretofore made relating to the subject matter
hereof and contains the entire agreement of the parties relating to the subject
matter hereof. Exhibits, Annexes, Appendices and Schedules to this Agreement are
incorporated into this Agreement by reference and made a part hereof.

 

11.14     Specific Performance. Each of the parties hereto does hereby jointly
and severally acknowledge and represent that the parties shall be entitled to
injunctive relief and to enforce specific performance of the agreements
contained herein should the other party fail or otherwise refuse to perform the
duties and obligations set forth in this Agreement. This provision shall not
restrict or inhibit any party from seeking any and all other remedies at law or
in equity which may or might be available, including money damages. However, it
is expressly understood and agreed by and between the parties hereto that money
damages as the sole remedy for a breach or breaches of this Agreement would be
inadequate.

 

11.15     Public Disclosures. Prior to the Closing Date, neither Purchaser,
Seller nor any of their respective affiliates shall directly or indirectly make
or cause to be made any press release for general circulation, public
announcement or disclosure or issue any notice or communication to employees
with respect to any of the transactions contemplated hereby without the prior
written consent of the other party (which consent shall not be unreasonably
withheld, conditioned or delayed). Purchaser and Seller each agree that, without
the other party’s prior written consent, neither Purchaser, Seller nor any of
their respective affiliates shall release or disclose any of the terms or
conditions of the transactions contemplated herein to any other person.
Notwithstanding the foregoing, each party may make such public disclosure as,
upon advice of its counsel and with as much prior notice to the other party as
reasonably practicable, may be required by legal requirement or as necessary to
obtain the regulatory approvals or to comply with the federal securities laws.

 

[Remainder of the page is intentionally left blank; signature page follows]

 

38

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first written
above.

 



  SELLER:      

FIRST FEDERAL SAVINGS BANK OF

ELIZABETHTOWN, INC.

      By: /s/ Gregory S. Schreacke     Name:  Gregory S. Schreacke    
Title:     President       PURCHASER:       FIRST SECURITY BANK OF   OWENSBORO,
INC.       By: /s/ M. Lynn Cooper     Name:   M. Lynn Cooper    
Title:     President & CEO







 

 

 

 

EXHIBIT A

 

Branches

 

1.11810 Interchange Dr.

Louisville, KY 40229

 

2.301 Blankenbaker Parkway

Louisville, KY 40243

 

3.3650 South Hurstbourne Parkway

Louisville, KY 40299

 

4.12629 Taylorsville Road

Louisville, KY 40299

 

Exhibit A

 

 

Exhibit B

 

Form of Assumption Agreement:

 

STATE OF _________________________

 

COUNTY OF ________________________

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, First Security Bank of Owensboro, Inc. (the “Purchaser”), a
Kentucky banking corporation headquartered in Owensboro, Kentucky, pursuant to
Section 1.4 of the Branch Purchase Agreement with FIRST FEDERAL SAVINGS BANK OF
ELIZABETHTOWN, INC., a Kentucky banking corporation having its principal office
in Elizabethtown, Kentucky (the “Seller”) dated as of ___________ __, 2012 (the
“Agreement”) assumes and agrees to pay and perform the following duties,
responsibilities, obligations and liabilities (and none other) of Seller (the
“Liabilities”) that are to paid or performed by Seller from and after the
opening of business on the Closing Date:

 

(a)         the deposit liabilities of Seller described on Schedule I attached
hereto and incorporated herein, including any related sweep accounts, whether
represented by collected or uncollected funds, which includes savings accounts,
NOW accounts, checking accounts, and time deposits together with accrued but
unpaid interest payable, attributed on the records of the Branches (the
“Deposits”);

 

(b)         all of the liabilities and obligations of Seller under the Loans
purchased by Purchaser under the Agreement arising after the close of business
on the Closing Date, including funding commitments under the Loans and servicing
obligations with respect to the Loans;

 

(c)         all of the liabilities and obligations of Seller arising after the
close of business on the Closing Date under the Leases assumed by Purchaser
under this Agreement;

 

(d)         all safe deposit contracts and leases for the safe deposit boxes
located at the Branches as of the opening of business on the Closing Date;

 

(e)         all of the liabilities and obligations of Seller respecting the Real
Property;

 

(f)         all accrued liabilities, if any, described by Schedule II attached
hereto and made a part hereof; and

 

(g)         taxes for which Purchaser is responsible under the Agreement and
taxes with respect to the Assets or the Branches for any taxable period (or
portion thereof) that begins after the Closing Date.

 

It is expressly understood, acknowledged and agreed that Purchaser shall not
assume, nor shall it be deemed to have assumed, nor shall it be liable for, any
liability, duty or obligation of Seller, whether express or implied, other than
the liabilities set forth above and those expressly assumed in the Agreement.
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given them under the Agreement.

 

IN WITNESS WHEREOF, Purchaser acting through its duly authorized officers has
executed this Assumption of Liabilities in accordance with Section 1.4 of the
Agreement this __ day of ___________, 2012.

 



              By:  



  

Exhibit B

 

 

COMMONWEALTH OF KENTUCKY

 

COUNTY OF DAVIESS

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that ____________________ and _____________________ whose names as
_______________ and ________________, respectively of First Security Bank of
Owensboro, Inc., a Kentucky banking corporation, are signed to the foregoing
instrument, and who are known to me, acknowledged before me on this day, that,
being informed of the contents of the instrument, they, as such officer and with
full authority, executed the same voluntarily for and as the act of said
corporation.



 

Given under my hand and seal of office this __________day of ____________, 2012.

   



        Notary Public           My commission expires:  





 

[SEAL]

 

Exhibit B

 

 

EXHIBIT C

 

CONSENT TO ASSIGNMENT AND ESTOPPEL CERTIFICATE

 

First Security Bank of Owensboro, Inc.

300 Frederica Street



Owensboro, KY 42301

 

Ladies and Gentlemen:

 

The undersigned (“Landlord”), being the landlord under that certain Lease, dated
______________ (the “Lease”), between Landlord and _____________________
(“Tenant”), pursuant to which Tenant leases ________________ (the “Premises”),
does hereby:

 

1.         Consents to the assignment of the Lease by Tenant to First Security.

 

2.         Certify, represent and warrant to the First Security Bank of
Owensboro, Inc. (“First Security”) and Tenant as follows:

 

(a)         The copy of the Lease attached hereto as Exhibit A is a true,
correct and complete copy of the Lease together with a true, correct and
complete copy of each amendment, assignment, schedule and exhibit thereto. The
Lease represents the entire agreement among the parties with regard to the
Tenant’s occupancy of the Premises, and the Lease has not been modified or
amended except as set forth on Exhibit A.

 

(b)         The current term of the Lease is for _____ years, commencing on
_____________ and expiring on _______________.

 

(c)         Tenant has _____ remaining options to renew or extend the term of
the Lease for ____ years each.

 

(d)         The monthly rent currently payable under the Lease is
$_________________, which amount is comprised of $_________________ of base rent
and $_________________ of operating expense reimbursement.

 

(e)         The rentals and other charges payable by Tenant under the Lease have
been paid through _________________, 2012 and, as of the date hereof, no
installment of rent or other charges payable by Tenant under the Lease has been
paid more than one month in advance of its due date nor are any installments of
rent or other charges payable by Tenant under the Lease past due.

 

(f)         Tenant has paid a security deposit under the Lease in the amount of
$_________________.

 

(g)        The Lease is in full force and effect and, to the best of Landlord’s
knowledge, neither Landlord nor Tenant is in default in the performance of any
of its respective obligations under the Lease nor has any event occurred which
with notice, the passage of time or otherwise would constitute a default by
Landlord or Tenant under the Lease.

 

(h)        Any construction to be performed by Landlord under the Lease has been
completed to Tenant’s satisfaction and the Premises have been accepted by
Tenant.

 

(i)         Landlord has received no notice of any transfer or assignment by
Tenant of the Lease other than the proposed assignment of the Lease by Tenant to
the Peoples Exchange Bank.

 

Exhibit C

 

 

3.         [Agree, concurrently with the execution of this letter, to execute a
short form of lease in recordable in the form attached hereto as Exhibit B,
which will be recorded by First Security following the execution thereof.]

 



  LANDLORD:                       By:       Its:       Date: _________________,
2012  



  

Exhibit C

 

 

EXHIBIT D

 

Form of Bill of Sale:

 

THIS BILL OF SALE is executed and delivered on _____________ __, 2012, by FIRST
FEDERAL SAVINGS BANK OF ELIZABETHTOWN, INC., a Kentucky banking corporation (the
“Seller”), in favor of FIRST SECURITY BANK OF OWENSBORO, INC., a Kentucky
banking corporation (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser have entered into a certain Branch Purchase
Agreement (the “Agreement”), dated as of _________ __, 2012, whereby Purchaser
has agreed to purchase and assume from Seller, and Seller has agreed to sell and
assign to Purchaser, certain assets and liabilities related to certain branch
offices of Seller; and

 

WHEREAS, Seller and Purchaser have this day closed the transaction contemplated
by the Agreement and desire to memorialize the conveyance of certain Assets by
Seller to Purchaser;

 

NOW, THEREFORE, in consideration of the premises, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller does hereby grant, bargain, sell, convey, assign, transfer, release and
deliver unto Purchaser, its successors and assigns, all of Seller’s legal and
beneficial right, title and interest in and to the Assets (other than the Owned
Real Property which is being separately conveyed by special warranty deed in
accordance with the Agreement) TO HAVE AND TO HOLD all and singular the said
Assets, rights, benefits and property unto Purchaser, its successors and
assigns, for its or their use and enjoyment forever.

 

This Bill of Sale is executed by Seller and delivered to Purchaser pursuant to
the Agreement and is subject in all respects to the terms, provisions,
conditions, representations and warranties of the Agreement, all of which terms,
provisions, conditions, representations, and warranties are incorporated herein
by reference. This Bill of Sale is further subject and subordinate to the terms
of any individual, specific instruments of conveyance, assignment or transfer as
to any particular Assets, rights, benefits or privileges executed by Seller and
delivered to Purchaser in connection with the consummation of the transaction
contemplated by the Agreement.

 

All the terms in this Bill of Sale shall be binding upon Seller and its
successors and assigns and will inure to the benefit of Purchaser and its
successors and assigns. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given them under the Agreement.

 

Exhibit D

 

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed under
seal by its duly authorized officers on this the ___day of ___________, 2012.

 



 

FIRST FEDERAL SAVINGS BANK OF

ELIZABETHTOWN, INC.

      By:           ,



 



[CORPORATE SEAL]       COMMONWEALTH OF KENTUCKY )       )       COUNTY OF
_______________ )  







 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that _______________ and ___________________, whose names
as ___________ and ________________, respectively, of FIRST FEDERAL SAVINGS BANK
OF ELIZABETHTOWN, INC., are signed to the foregoing instrument, and who are
known to me, acknowledged before me on this day that, being informed of the
contents of the instrument, they, as such officers and with full authority,
executed the same voluntarily for and as of the act of said bank.

 

Given under my hand and official seal this _____day of ___________, 2012.

 



        Notary Public           My commission expires:  





 

ACCEPTANCE BY PURCHASER

 

Agreed to and accepted on behalf of Purchaser by the undersigned duly authorized
officer of Purchaser.

 



  FIRST SECURITY BANK OF OWENSBORO, INC.       By:           ,



  

Exhibit D



